





REDFIN CORPORATION
2017 EQUITY INCENTIVE PLAN
1.PURPOSE. The purpose of this Plan is to provide incentives to attract, retain
and motivate eligible persons whose present and potential contributions are
important to the success of Redfin, and any Parents, Subsidiaries and Affiliates
that exist now or in the future, by offering them an opportunity to participate
in Redfin’s future performance through the grant of Awards. Capitalized terms
not defined elsewhere in the text are defined in Section 28.
2.    SHARES SUBJECT TO THE PLAN.
2.1.    Number of Shares Available. Subject to Sections 2.6 and 21 and any other
applicable provisions hereof, the total number of Shares reserved and available
for grant and issuance pursuant to this Plan as of the date of adoption of the
Plan by the Board, is Three Million Seven Hundred Thousand (3,700,000) Shares,
plus (a) any reserved shares not issued or subject to outstanding grants under
Redfin’s 2004 Amended and Restated Equity Incentive Plan (the “Prior Plan”) on
the Effective Date (as defined below), (b) shares that are subject to awards
granted under the Prior Plan that cease to be subject to such awards by
forfeiture or otherwise after the Effective Date, (c) shares issued under the
Prior Plan before or after the Effective Date pursuant to the exercise of stock
options that are, after the Effective Date, forfeited, (d) shares issued under
the Prior Plan that are repurchased by Redfin at the original issue price and
(e) shares that are subject to stock options or other awards under the Prior
Plan that are used to pay the exercise price of an option or withheld to satisfy
the tax withholding obligations related to any award.
2.2.    Lapsed, Returned Awards. Shares subject to Awards, and Shares issued
under the Plan under any Award, will again be available for grant and issuance
in connection with subsequent Awards under this Plan to the extent such Shares:
(a) are subject to issuance upon exercise of an Option or SAR granted under this
Plan but which cease to be subject to the Option or SAR for any reason other
than exercise of the Option or SAR; (b) are subject to Awards granted under this
Plan that are forfeited or are repurchased by Redfin at the original issue
price; (c) are subject to Awards granted under this Plan that otherwise
terminate without such Shares being issued; or (d) are surrendered pursuant to
an Exchange Program. To the extent an Award under the Plan is paid out in cash
rather than Shares, such cash payment will not result in reducing the number of
Shares available for issuance under the Plan. Shares used to pay the exercise
price of an Award or withheld to satisfy the tax withholding obligations related
to an Award will become available for future grant or sale under the Plan. For
the avoidance of doubt, Shares that otherwise become available for grant and
issuance because of the provisions of this Section 2.2 will not include Shares
subject to Awards that initially became available because of the substitution
clause in Section 21.2 hereof.
2.3.    Minimum Share Reserve. At all times Redfin will reserve and keep
available a sufficient number of Shares as will be required to satisfy the
requirements of all outstanding Awards granted under this Plan.
2.4.    Automatic Share Reserve Increase. The number of Shares available for
grant and issuance under the Plan will be increased on January 1, of each of the
first ten (10) calendar years during the term of the Plan, by the lesser of (a)
five (5%) of the number of Shares issued and outstanding on each December 31
immediately prior to the date of increase or (b) such number of Shares
determined by the Board.
2.5.    Limitations. No more than Thirty Seven Million (37,000,000) Shares will
be issued pursuant to the exercise of ISOs.


1
        

--------------------------------------------------------------------------------




2.6.    Adjustment of Shares. If the number of outstanding Shares is changed by
a stock dividend, extraordinary dividends or distributions (whether in cash,
shares or other property, other than a regular cash dividend) recapitalization,
stock split, reverse stock split, subdivision, combination, consolidation,
reclassification, spin-off or similar change in the capital structure of Redfin,
without consideration, then (a) the number and class of Shares reserved for
issuance and future grant under the Plan set forth in Section 2.1, including
shares reserved under sub-clauses (a)-(e) of Section 2.1, (b) the Exercise
Prices of and number and class of Shares subject to outstanding Options and
SARs, (c) the number and class of Shares subject to other outstanding Awards,
(d) the maximum number and class of Shares that may be issued as ISOs set forth
in Section 2.5, (e) the maximum number and class of Shares that may be issued to
an individual or to a new Employee in any one calendar year set forth in Section
3 and (f) the number and class of Shares that may be granted as Awards to
Non-Employee Directors as set forth in Section 12, will be proportionately
adjusted, subject to any required action by the Board or the stockholders of
Redfin and in compliance with applicable securities laws; provided that
fractions of a Share will not be issued.


If, by reason of an adjustment pursuant to this Section 2.6, a Participant’s
Award Agreement or other agreement related to any Award or the Shares subject to
such Award covers additional or different shares of stock or securities, then
such additional or different shares, and the Award Agreement or such other
agreement in respect thereof, will be subject to all of the terms, conditions
and restrictions which were applicable to the Award or the Shares subject to
such Award prior to such adjustment.
3.    ELIGIBILITY. ISOs may be granted only to Employees. All other Awards may
be granted to Employees, Consultants, Directors and Non-Employee Directors;
provided such Consultants, Directors and Non-Employee Directors render bona fide
services not in connection with the offer and sale of securities in a
capital-raising transaction. No Participant will be eligible to receive an Award
or Awards for more than Two Million (2,000,000) Shares in any calendar year
under this Plan except that new Employees of Redfin or of a Parent or Subsidiary
of Redfin are eligible to be granted up to a maximum of an Award or Awards for
Four Million (4,000,000) Shares in the calendar year in which they commence
their employment.
4.    ADMINISTRATION.
4.1.    Committee Composition; Authority. This Plan will be administered by the
Committee or by the Board acting as the Committee. Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan, except,
however, the Board will establish the terms for the grant of an Award to
Non-Employee Directors. The Committee will have the authority to:
(a)    construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;
(b)    prescribe, amend and rescind rules and regulations relating to this Plan
or any Award;
(c)    select persons to receive Awards;
(d)    determine the form and terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder. Such terms and conditions
include, but are not limited to, the Exercise Price, the time or times when
Awards may vest and be exercised (which may be based on performance criteria) or
settled, any vesting acceleration or waiver of forfeiture restrictions, the
method to satisfy tax withholding obligations or any other tax liability legally
due and any restriction or limitation regarding any Award or the Shares relating
thereto, based in each case on such factors as the Committee will determine;


2
        

--------------------------------------------------------------------------------




(e)    determine the number of Shares or other consideration subject to Awards;
(f)    determine the Fair Market Value in good faith and interpret the
applicable provisions of this Plan and the definition of Fair Market Value in
connection with circumstances that impact the Fair Market Value, if necessary;
(g)    determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or any other incentive or compensation plan of Redfin or any Parent,
Subsidiary or Affiliate;
(h)    grant waivers of Plan or Award conditions;
(i)    determine the vesting, exercisability and payment of Awards;
(j)    correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or any Award Agreement;
(k)    determine whether an Award has been vested and/or earned;
(l)    determine the terms and conditions of any, and to institute any Exchange
Program;
(m)    reduce or waive any criteria with respect to Performance Factors;
(n)    adjust Performance Factors to take into account changes in law and
accounting or tax rules as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships provided that such adjustments are consistent with
the regulations promulgated under Section 162(m) of the Code with respect to
persons whose compensation is subject to Section 162(m) of the Code;
(o)    adopt rules and/or procedures (including the adoption of any subplan
under this Plan) relating to the operation and administration of the Plan to
accommodate requirements of local law and procedures outside of the United
States;
(p)    exercise negative discretion on Performance Awards, reducing or
eliminating the amount to be paid to Participants;
(q)    make all other determinations necessary or advisable for the
administration of this Plan; and
(r)    delegate any of the foregoing to one or more executive officers pursuant
to a specific delegation as permitted by applicable law, including Section
157(c) of the Delaware General Corporation Law.
4.2.    Committee Interpretation and Discretion. Any determination made by the
Committee with respect to any Award will be made in its sole discretion at the
time of grant of the Award or, unless in contravention of any express term of
the Plan or Award, at any later time, and such determination will be final and
binding on Redfin and all persons having an interest in any Award under the
Plan. Any dispute regarding the interpretation of the Plan or any Award
Agreement will be submitted by the Participant or Redfin to the Committee for
review. The resolution of such a dispute by the Committee will be final and
binding on Redfin and the Participant. The Committee may delegate to one or more
executive officers the


3
        

--------------------------------------------------------------------------------




authority to review and resolve disputes with respect to Awards held by
Participants who are not Insiders, and such resolution will be final and binding
on Redfin and the Participant.
4.3.    Section 162(m) of the Code and Section 16 of the Exchange Act. When
necessary or desirable for an Award to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee administering the
Plan in accordance with the requirements of Rule 16b-3 and Section 162(m) of the
Code will consist of at least two individuals, each of whom qualifies as (a) a
Non-Employee Director under Rule 16b-3, and (b) an “outside director” pursuant
to Code Section 162(m) and the regulations issued thereunder. At least two (or a
majority if more than two then serve on the Committee) such “outside directors”
will approve the grant of such Award and timely determine (as applicable) the
Performance Period and any Performance Factors upon which vesting or settlement
of any portion of such Award is to be subject. When required by Section 162(m)
of the Code, prior to settlement of any such Award at least two (or a majority
if more than two then serve on the Committee) such “outside directors” then
serving on the Committee will determine and certify in writing the extent to
which such Performance Factors have been timely achieved and the extent to which
the Shares subject to such Award have thereby been earned. Awards granted to
Participants who are subject to Section 16 of the Exchange Act must be approved
by two or more “non-employee directors” (as defined in the regulations
promulgated under Section 16 of the Exchange Act). With respect to Participants
whose compensation is subject to Section 162(m) of the Code, and provided that
such adjustments are consistent with the regulations promulgated under Section
162(m) of the Code, the Committee may adjust the performance goals to account
for changes in law and accounting and to make such adjustments as the Committee
deems necessary or appropriate to reflect the impact of extraordinary or unusual
items, events or circumstances to avoid windfalls or hardships, including
without limitation (a) restructurings, discontinued operations, extraordinary
items, and other unusual or non-recurring charges, (b) an event either not
directly related to the operations of Redfin or not within the reasonable
control of Redfin’s management, or (c) a change in accounting standards required
by generally accepted accounting principles.
4.4.    Documentation. The Award Agreement for a given Award, the Plan and any
other documents may be delivered to, and accepted by, a Participant or any other
person in any manner (including electronic distribution or posting) that meets
applicable legal requirements.
4.5.    Foreign Award Recipients. Notwithstanding any provision of the Plan to
the contrary, in order to comply with the laws and practices in other countries
in which Redfin, its Subsidiaries and Affiliates operate or have Employees or
other individuals eligible for Awards, the Committee, in its sole discretion,
will have the power and authority to: (a) determine which Subsidiaries and
Affiliates will be covered by the Plan; (b) determine which individuals outside
the United States are eligible to participate in the Plan, which may include
individuals who provide services to Redfin, Subsidiary or Affiliate under an
agreement with a foreign nation or agency; (c) modify the terms and conditions
of any Award granted to individuals outside the United States or foreign
nationals to comply with applicable foreign laws, policies, customs and
practices; (d) establish subplans and modify exercise procedures and other terms
and procedures, to the extent the Committee determines such actions to be
necessary or advisable (and such subplans and/or modifications will be attached
to this Plan as appendices); provided, however, that no such subplans and/or
modifications will increase the share limitations contained in Section 2.1
hereof; and (e) take any action, before or after an Award is made, that the
Committee determines to be necessary or advisable to obtain approval or comply
with any local governmental regulatory exemptions or approvals. Notwithstanding
the foregoing, the Committee may not take any actions hereunder, and no Awards
will be granted, that would violate the Exchange Act or any other applicable
United States securities law, the Code, or any other applicable United States
governing statute or law.


4
        

--------------------------------------------------------------------------------




5.    OPTIONS. An Option is the right but not the obligation to purchase a
Share, subject to certain conditions, if applicable. The Committee may grant
Options to eligible Employees, Consultants and Directors and will determine
whether such Options will be Incentive Stock Options within the meaning of the
Code (“ISOs”) or Nonqualified Stock Options (“NSOs”), the number of Shares
subject to the Option, the Exercise Price of the Option, the period during which
the Option may vest and be exercised, and all other terms and conditions of the
Option, subject to the following terms of this section.
5.1.    Option Grant. Each Option granted under this Plan will identify the
Option as an ISO or an NSO. An Option may be, but need not be, awarded upon
satisfaction of such Performance Factors during any Performance Period as are
set out in advance in the Participant’s individual Award Agreement. If the
Option is being earned upon the satisfaction of Performance Factors, then the
Committee will: (a) determine the nature, length and starting date of any
Performance Period for each Option; and (b) select from among the Performance
Factors to be used to measure the performance, if any. Performance Periods may
overlap and Participants may participate simultaneously with respect to Options
that are subject to different performance goals and other criteria.
5.2.    Date of Grant. The date of grant of an Option will be the date on which
the Committee makes the determination to grant such Option, or a specified
future date. The Award Agreement and a copy of this Plan will be delivered to
the Participant within a reasonable time after the granting of the Option.
5.3.    Exercise Period. Options may be vested and exercisable within the times
or upon the conditions as set forth in the Award Agreement governing such
Option; provided, however, that no Option will be exercisable after the
expiration of ten (10) years from the date the Option is granted; and provided
further that no ISO granted to a person who, at the time the ISO is granted,
directly or by attribution owns more than ten percent (10%) of the total
combined voting power of all classes of stock of Redfin or of any Parent or
Subsidiary (“Ten Percent Stockholder”) will be exercisable after the expiration
of five (5) years from the date the ISO is granted. The Committee also may
provide for Options to become exercisable at one time or from time to time,
periodically or otherwise, in such number of Shares or percentage of Shares as
the Committee determines.
5.4.    Exercise Price. The Exercise Price of an Option will be determined by
the Committee when the Option is granted; provided that: (a) the Exercise Price
of an Option will be not less than one hundred percent (100%) of the Fair Market
Value of the Shares on the date of grant and (b) the Exercise Price of any ISO
granted to a Ten Percent Stockholder will not be less than one hundred ten
percent (110%) of the Fair Market Value of the Shares on the date of grant.
Payment for the Shares purchased may be made in accordance with Section 11 and
the Award Agreement and in accordance with any procedures established by Redfin.
5.5.    Method of Exercise. Any Option granted hereunder will be vested and
exercisable according to the terms of the Plan and at such times and under such
conditions as determined by the Committee and set forth in the Award Agreement.
An Option may not be exercised for a fraction of a Share. An Option will be
deemed exercised when Redfin receives: (a) notice of exercise (in such form as
the Committee may specify from time to time) from the person entitled to
exercise the Option (and/or via electronic execution through the authorized
third party administrator), and (b) full payment for the Shares with respect to
which the Option is exercised (together with applicable withholding taxes). Full
payment may consist of any consideration and method of payment authorized by the
Committee and permitted by the Award Agreement and the Plan. Shares issued upon
exercise of an Option will be issued in the name of the Participant. Until the
Shares are issued (as evidenced by the appropriate entry on the books of Redfin
or of a duly authorized transfer agent of Redfin), no right to vote or receive
dividends or any other rights as a stockholder will exist with respect to the
Shares, notwithstanding the exercise of the Option. Redfin will issue (or cause
to be


5
        

--------------------------------------------------------------------------------




issued) such Shares promptly after the Option is exercised. No adjustment will
be made for a dividend or other right for which the record date is prior to the
date the Shares are issued, except as provided in Section 2.6 of the Plan.
Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.
5.6.    Termination of Service. If the Participant’s Service terminates for any
reason except for Cause or the Participant’s death or Disability, then the
Participant may exercise such Participant’s Options only to the extent that such
Options would have been exercisable by the Participant on the date Participant’s
Service terminates no later than three (3) months after the date Participant’s
Service terminates (or such shorter time period not less than thirty (30) days
or longer time period as may be determined by the Committee, with any exercise
beyond three (3) months after the date Participant’s Service terminates deemed
to be the exercise of an NSO), but in any event no later than the expiration
date of the Options.
(a)    Death. If the Participant’s Service terminates because of the
Participant’s death (or the Participant dies within three (3) months after
Participant’s Service terminates other than for Cause or because of the
Participant’s Disability), then the Participant’s Options may be exercised only
to the extent that such Options would have been exercisable by the Participant
on the date Participant’s Service terminates and must be exercised by the
Participant’s legal representative, or authorized assignee, no later than
eighteen (18) months after the date Participant’s Service terminates (or such
shorter time period not less than six (6) months or longer time period as may be
determined by the Committee), but in any event no later than the expiration date
of the Options.
(b)    Disability. If the Participant’s Service terminates because of the
Participant’s Disability, then the Participant’s Options may be exercised only
to the extent that such Options would have been exercisable by the Participant
on the date Participant’s Service terminates and must be exercised by the
Participant (or the Participant’s legal representative or authorized assignee)
no later than twelve (12) months after the date Participant’s Service terminates
(or such shorter time period not less than six (6) months or longer time period
as may be determined by the Committee, with any exercise beyond (a) three (3)
months after the date Participant’s Service terminates when the termination of
Service is for a Disability that is not a “permanent and total disability” as
defined in Section 22(e)(3) of the Code, or (b) twelve (12) months after the
date Participant’s Service terminates when the termination of Service is for a
Disability that is a “permanent and total disability” as defined in Section
22(e)(3) of the Code, deemed to be exercise of an NSO), but in any event no
later than the expiration date of the Options.
(c)    Cause. If the Participant’s Service terminates for Cause, then
Participant’s Options will expire on such Participant’s date of termination of
Service, or at such later time and on such conditions as are determined by the
Committee, but in any event no later than the expiration date of the Options.
Unless otherwise provided in an employment agreement or Award Agreement, Cause
will have the meaning set forth in the Plan.
5.7.    Limitations on Exercise. The Committee may specify a minimum number of
Shares that may be purchased on any exercise of an Option, provided that such
minimum number will not prevent any Participant from exercising the Option for
the full number of Shares for which it is then exercisable.
5.8.    Limitations on ISOs. With respect to Awards granted as ISOs, to the
extent that the aggregate Fair Market Value of the Shares with respect to which
such ISOs are exercisable for the first time by the Participant during any
calendar year (under all plans of Redfin and any Parent or Subsidiary) exceeds
one hundred thousand dollars ($100,000), such Options will be treated as NSOs.
For purposes of this Section 5.8,


6
        

--------------------------------------------------------------------------------




ISOs will be taken into account in the order in which they were granted. The
Fair Market Value of the Shares will be determined as of the time the Option
with respect to such Shares is granted. In the event that the Code or the
regulations promulgated thereunder are amended after the Effective Date to
provide for a different limit on the Fair Market Value of Shares permitted to be
subject to ISOs, such different limit will be automatically incorporated herein
and will apply to any Options granted after the effective date of such
amendment.
5.9.    Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under any Option
previously granted. Any outstanding ISO that is modified, extended, renewed or
otherwise altered will be treated in accordance with Section 424(h) of the Code.
Subject to Section 18 of this Plan, by written notice to affected Participants,
the Committee may reduce the Exercise Price of outstanding Options without the
consent of such Participants; provided, however, that the Exercise Price may not
be reduced below the Fair Market Value on the date the action is taken to reduce
the Exercise Price.
5.10.    No Disqualification. Notwithstanding any other provision in this Plan,
no term of this Plan relating to ISOs will be interpreted, amended or altered,
nor will any discretion or authority granted under this Plan be exercised, so as
to disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any ISO under Section 422 of the Code.
6.    RESTRICTED STOCK AWARDS. A Restricted Stock Award is an offer by Redfin to
sell to an eligible Employee, Consultant, or Director Shares that are subject to
restrictions (“Restricted Stock”). The Committee will determine to whom an offer
will be made, the number of Shares the Participant may purchase, the
Purchase Price, the restrictions under which the Shares will be subject and all
other terms and conditions of the Restricted Stock Award, subject to the Plan.
6.1.    Restricted Stock Purchase Agreement. All purchases under a Restricted
Stock Award will be evidenced by an Award Agreement. Except as may otherwise be
provided in an Award Agreement, a Participant accepts a Restricted Stock Award
by signing and delivering to Redfin an Award Agreement with full payment of the
Purchase Price, within thirty (30) days from the date the Award Agreement was
delivered to the Participant. If the Participant does not accept such Award
within thirty (30) days, then the offer of such Restricted Stock Award will
terminate, unless the Committee determines otherwise.
6.2.    Purchase Price. The Purchase Price for a Restricted Stock Award will be
determined by the Committee and may be less than Fair Market Value on the date
the Restricted Stock Award is granted. Payment of the Purchase Price must be
made in accordance with Section 11 of the Plan, and the Award Agreement and in
accordance with any procedures established by Redfin.
6.3.    Terms of Restricted Stock Awards. Restricted Stock Awards will be
subject to such restrictions as the Committee may impose or are required by law.
These restrictions may be based on completion of a specified number of years of
service with Redfin or upon completion of Performance Factors, if any, during
any Performance Period as set out in advance in the Participant’s Award
Agreement. Prior to the grant of a Restricted Stock Award, the Committee will:
(a) determine the nature, length and starting date of any Performance Period for
the Restricted Stock Award; (b) select from among the Performance Factors to be
used to measure performance goals, if any; and (c) determine the number of
Shares that may be awarded to the Participant. Performance Periods may overlap
and a Participant may participate simultaneously with respect to Restricted
Stock Awards that are subject to different Performance Periods and having
different performance goals and other criteria.


7
        

--------------------------------------------------------------------------------




6.4.    Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).
7.    STOCK BONUS AWARDS. A Stock Bonus Award is an award to an eligible
Employee, Consultant, or Director of Shares for Services to be rendered or for
past Services already rendered to Redfin or any Parent, Subsidiary or Affiliate.
All Stock Bonus Awards will be made pursuant to an Award Agreement. No payment
from the Participant will be required for Shares awarded pursuant to a Stock
Bonus Award.
7.1.    Terms of Stock Bonus Awards. The Committee will determine the number of
Shares to be awarded to the Participant under a Stock Bonus Award and any
restrictions thereon. These restrictions may be based upon completion of a
specified number of years of service with Redfin or upon satisfaction of
performance goals based on Performance Factors during any Performance Period as
set out in advance in the Participant’s Stock Bonus Agreement. Prior to the
grant of any Stock Bonus Award the Committee will: (a) determine the nature,
length and starting date of any Performance Period for the Stock Bonus Award;
(b) select from among the Performance Factors to be used to measure performance
goals; and (c) determine the number of Shares that may be awarded to the
Participant. Performance Periods may overlap and a Participant may participate
simultaneously with respect to Stock Bonus Awards that are subject to different
Performance Periods and different performance goals and other criteria.
7.2.    Form of Payment to Participant. Payment may be made in the form of cash,
whole Shares, or a combination thereof, based on the Fair Market Value of the
Shares earned under a Stock Bonus Award on the date of payment, as determined in
the sole discretion of the Committee.
7.3.    Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).
8.    STOCK APPRECIATION RIGHTS. A Stock Appreciation Right (“SAR”) is an award
to an eligible Employee, Consultant, or Director that may be settled in cash, or
Shares (which may consist of Restricted Stock), having a value equal to (a) the
difference between the Fair Market Value on the date of exercise over the
Exercise Price multiplied by (b) the number of Shares with respect to which the
SAR is being settled (subject to any maximum number of Shares that may be
issuable as specified in an Award Agreement). All SARs will be made pursuant to
an Award Agreement.
8.1.    Terms of SARs. The Committee will determine the terms of each SAR
including, without limitation: (a) the number of Shares subject to the SAR; (b)
the Exercise Price and the time or times during which the SAR may be settled;
(c) the consideration to be distributed on settlement of the SAR; and (d) the
effect of the Participant’s termination of Service on each SAR. The Exercise
Price of the SAR will be determined by the Committee when the SAR is granted,
and may not be less than Fair Market Value of the Shares on the date of grant. A
SAR may be awarded upon satisfaction of Performance Factors, if any, during any
Performance Period as are set out in advance in the Participant’s individual
Award Agreement. If the SAR is being earned upon the satisfaction of Performance
Factors, then the Committee will: (x) determine the nature, length and starting
date of any Performance Period for each SAR; and (y) select from among the
Performance Factors to be used to measure the performance, if any. Performance
Periods may overlap and Participants may participate simultaneously with respect
to SARs that are subject to different Performance Factors and other criteria.
8.2.    Exercise Period and Expiration Date. A SAR will be exercisable within
the times or upon the occurrence of events determined by the Committee and set
forth in the Award Agreement governing such SAR. The SAR Agreement will set
forth the expiration date; provided that no SAR will be exercisable after the
expiration of ten (10) years from the date the SAR is granted. The Committee may
also provide for


8
        

--------------------------------------------------------------------------------




SARs to become exercisable at one time or from time to time, periodically or
otherwise (including, without limitation, upon the attainment during a
Performance Period of performance goals based on Performance Factors), in such
number of Shares or percentage of the Shares subject to the SAR as the Committee
determines. Except as may be set forth in the Participant’s Award Agreement,
vesting ceases on the date Participant’s Service terminates (unless determined
otherwise by the Committee). Notwithstanding the foregoing, the rules of Section
5.6 also will apply to SARs.
8.3.    Form of Settlement. Upon exercise of a SAR, a Participant will be
entitled to receive payment from Redfin in an amount determined by multiplying
(a) the difference between the Fair Market Value of a Share on the date of
exercise over the Exercise Price; times (b) the number of Shares with respect to
which the SAR is exercised. At the discretion of the Committee, the payment from
Redfin for the SAR exercise may be in cash, in Shares of equivalent value, or in
some combination thereof. The portion of a SAR being settled may be paid
currently or on a deferred basis with such interest or Dividend Equivalent
Right, if any, as the Committee determines, provided that the terms of the SAR
and any deferral satisfy the requirements of Section 409A of the Code.
8.4.    Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).
9.    RESTRICTED STOCK UNITS. A Restricted Stock Unit (“RSU”) is an award to an
eligible Employee, Consultant, or Director covering a number of Shares that may
be settled in cash, or by issuance of those Shares (which may consist of
Restricted Stock). All RSUs will be made pursuant to an Award Agreement.
9.1.    Terms of RSUs. The Committee will determine the terms of an RSU
including, without limitation: (a) the number of Shares subject to the RSU; (b)
the time or times during which the RSU may be settled; (c) the consideration to
be distributed on settlement; and (d) the effect of the Participant’s
termination of Service on each RSU; provided that no RSU will have a term longer
than ten (10) years. An RSU may be awarded upon satisfaction of such performance
goals based on Performance Factors during any Performance Period as are set out
in advance in the Participant’s Award Agreement. If the RSU is being earned upon
satisfaction of Performance Factors, then the Committee will: (x) determine the
nature, length and starting date of any Performance Period for the RSU;
(y) select from among the Performance Factors to be used to measure the
performance, if any; and (z) determine the number of Shares deemed subject to
the RSU. Performance Periods may overlap and participants may participate
simultaneously with respect to RSUs that are subject to different Performance
Periods and different performance goals and other criteria.
9.2.    Form and Timing of Settlement. Payment of earned RSUs will be made as
soon as practicable after the date(s) determined by the Committee and set forth
in the Award Agreement. The Committee, in its sole discretion, may settle earned
RSUs in cash, Shares, or a combination of both. The Committee may also permit a
Participant to defer payment under a RSU to a date or dates after the RSU is
earned provided that the terms of the RSU and any deferral satisfy the
requirements of Section 409A of the Code.
9.3.    Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).
10.    PERFORMANCE AWARDS. A Performance Award is an award to an eligible
Employee, Consultant, or Director of a cash bonus or an award of Performance
Shares or Performance Units denominated in Shares that may be settled in cash,
or by issuance of those Shares (which may consist of Restricted Stock). Grants
of Performance Awards will be made pursuant to an Award Agreement.


9
        

--------------------------------------------------------------------------------




10.1.    Types of Performance Awards. Performance Awards will include
Performance Shares, Performance Units, and cash-based Awards as set forth in
Sections 10.1(a), 10.1(b), and 10.1(c) below.
(a)    Performance Shares. The Committee may grant Awards of Performance Shares,
designate the Participants to whom Performance Shares are to be awarded and
determine the number of Performance Shares and the terms and conditions of each
such Award. Performance Shares will consist of a unit valued by reference to a
designated number of Shares, the value of which may be paid to the Participant
by delivery of Shares or, if set forth in the instrument evidencing the Award,
of such property as the Committee will determine, including, without limitation,
cash, Shares, other property, or any combination thereof, upon the attainment of
performance goals, as established by the Committee, and other terms and
conditions specified by the Committee. The amount to be paid under an Award of
Performance Shares may be adjusted on the basis of such further consideration as
the Committee will determine in its sole discretion.
(b)    Performance Units. The Committee may grant Awards of Performance Units,
designate the Participants to whom Performance Units are to be awarded and
determine the number of Performance Units and the terms and conditions of each
such Award. Performance Units will consist of a unit valued by reference to a
designated amount of property other than Shares, which value may be paid to the
Participant by delivery of such property as the Committee will determine,
including, without limitation, cash, Shares, other property, or any combination
thereof, upon the attainment of performance goals, as established by the
Committee, and other terms and conditions specified by the Committee.
(c)    Cash Performance Awards. The Committee may also grant cash-based
Performance Awards to Participants under the terms of this Plan. Such awards
will be based on the attainment of performance goals using the Performance
Factors within this Plan that are established by the Committee for the relevant
performance period.
10.2.    Terms of Performance Awards. The Committee will determine, and each
Award Agreement will set forth, the terms of each Performance Award including,
without limitation: (a) the amount of any cash bonus, (b) the number of Shares
deemed subject to an award of Performance Shares; (c) the Performance Factors
and Performance Period that will determine the time and extent to which each
award of Performance Shares will be settled; (d) the consideration to be
distributed on settlement, and (e) the effect of the Participant’s termination
of Service on each Performance Award. In establishing Performance Factors and
the Performance Period the Committee will: (x) determine the nature, length and
starting date of any Performance Period; (y) select from among the Performance
Factors to be used; and (z) determine the number of Shares deemed subject to the
award of Performance Shares. Each Performance Share will have an initial value
equal to the Fair Market Value of a Share on the date of grant. Prior to
settlement the Committee will determine the extent to which Performance Awards
have been earned. Performance Periods may overlap and Participants may
participate simultaneously with respect to Performance Awards that are subject
to different Performance Periods and different performance goals and other
criteria. No Participant will be eligible to receive more than Five Million
Dollars ($5,000,000) in Performance Awards in any calendar year under this Plan.
10.3.    Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on the date Participant’s Service terminates
(unless determined otherwise by the Committee).
11.    PAYMENT FOR SHARE PURCHASES. Payment from a Participant for Shares
purchased pursuant to this Plan may be made in cash or by check or, where
expressly approved for the Participant by the Committee and where permitted by
law (and to the extent not otherwise set forth in the applicable Award
Agreement):
(a)    by cancellation of indebtedness of Redfin to the Participant;


10
        

--------------------------------------------------------------------------------




(b)    by surrender of shares of Redfin held by the Participant that have a Fair
Market Value on the date of surrender equal to the aggregate exercise price of
the Shares as to which said Award will be exercised or settled;
(c)    by waiver of compensation due or accrued to the Participant for services
rendered or to be rendered to Redfin or a Parent or Subsidiary;
(d)    by consideration received by Redfin pursuant to a broker-assisted or
other form of cashless exercise program implemented by Redfin in connection with
the Plan;
(e)    by any combination of the foregoing; or
(f)    by any other method of payment as is permitted by applicable law.
12.    GRANTS TO NON-EMPLOYEE DIRECTORS. Non-Employee Directors are eligible to
receive any type of Award offered under this Plan except ISOs. Awards pursuant
to this Section 12 may be automatically made pursuant to policy adopted by the
Board, or made from time to time as determined in the discretion of the Board.
The aggregate number of Shares subject to Awards granted to a Non-Employee
Director pursuant to this Section 12 in any calendar year will not exceed such
number of Shares with an aggregate grant date value of Three Hundred Thousand
Dollars ($300,000); provided, however, that with respect to a Non-Employee
Director’s first year of Service, Awards granted pursuant to this Section 12
will not exceed such number of Shares with an aggregate grant date value of Six
Hundred Thousand Dollars ($600,000).
12.1.    Eligibility. Awards pursuant to this Section 12 will be granted only to
Non-Employee Directors. A Non-Employee Director who is elected or re-elected as
a member of the Board will be eligible to receive an Award under this Section
12.
12.2.    Vesting, Exercisability and Settlement. Except as set forth in Section
21, Awards will vest, become exercisable and be settled as determined by the
Board. With respect to Options and SARs, the exercise price granted to
Non-Employee Directors will not be less than the Fair Market Value of the Shares
at the time that such Option or SAR is granted.
12.3.    Election to receive Awards in Lieu of Cash. A Non-Employee Director may
elect to receive his or her annual retainer payments and/or meeting fees from
Redfin in the form of cash or Awards or a combination thereof, as determined by
the Committee. Such Awards will be issued under the Plan. An election under this
Section 12.3 will be filed with Redfin on the form prescribed by Redfin.
13.    WITHHOLDING TAXES.
13.1.    Withholding Generally. Whenever Shares are to be issued in satisfaction
of Awards granted under this Plan or a tax event occurs, Redfin may require the
Participant to remit to Redfin, or to the Parent, Subsidiary or Affiliate, as
applicable, employing the Participant, an amount sufficient to satisfy
applicable U.S. federal, state, local and international tax or any other tax or
social insurance liability (the “Tax-Related Items”) legally due from the
Participant prior to the delivery of Shares pursuant to exercise or settlement
of any Award. Whenever payments in satisfaction of Awards granted under this
Plan are to be made in cash, such payment will be net of an amount sufficient to
satisfy applicable withholding obligations for Tax-Related Items. Unless
otherwise determined by the Committee, the Fair Market Value of the Shares will
be determined as of the date that the taxes are required to be withheld and such
Shares will be valued based on


11
        

--------------------------------------------------------------------------------




the value of the actual trade or, if there is none, the Fair Market Value of the
Shares as of the previous trading day.
13.2.    Stock Withholding. The Committee, or its delegate(s), as permitted by
applicable law, in its sole discretion and pursuant to such procedures as it may
specify from time to time and to limitations of local law, may require or permit
a Participant to satisfy such Tax Related Items legally due from the
Participant, in whole or in part by (without limitation) (a) paying cash,
(b) having Redfin withhold otherwise deliverable cash or Shares having a Fair
Market Value equal to the Tax-Related Items to be withheld, (c) delivering to
Redfin already-owned shares having a Fair Market Value equal to the Tax-Related
Items to be withheld or (d) withholding from the proceeds of the sale of
otherwise deliverable Shares acquired pursuant to an Award either through a
voluntary sale or through a mandatory sale arranged by Redfin. Redfin may
withhold or account for these Tax-Related Items by considering applicable
statutory withholding rates or other applicable withholding rates, including up
to the maximum permissible statutory tax rate for the applicable tax
jurisdiction, to the extent consistent with applicable laws.
14.    TRANSFERABILITY.
14.1.    Transfer Generally. Unless determined otherwise by the Committee or
pursuant to Section 14.2, an Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution. If the Committee makes an Award
transferable, including, without limitation, by instrument to an inter vivos or
testamentary trust in which the Awards are to be passed to beneficiaries upon
the death of the trustor (settlor) or by gift or by domestic relations order to
a Permitted Transferee, such Award will contain such additional terms and
conditions as the Committee deems appropriate. All Awards will be exercisable:
(a) during the Participant’s lifetime only by (i) the Participant, or (ii) the
Participant’s guardian or legal representative; (b) after the Participant’s
death, by the legal representative of the Participant’s heirs or legatees; and
(c) in the case of all awards except ISOs, by a Permitted Transferee.
14.2.    Award Transfer Program. Notwithstanding any contrary provision of the
Plan, the Committee will have all discretion and authority to determine and
implement the terms and conditions of any Award Transfer Program instituted
pursuant to this Section 14.2 and will have the authority to amend the terms of
any Award participating, or otherwise eligible to participate in, the Award
Transfer Program, including (but not limited to) the authority to (a) amend
(including to extend) the expiration date, post-termination exercise period
and/or forfeiture conditions of any such Award, (b) amend or remove any
provisions of the Award relating to the Award holder’s continued Service to
Redfin or any Parent, Subsidiary or Affiliate, (c) amend the permissible payment
methods with respect to the exercise or purchase of any such Award, (d) amend
the adjustments to be implemented in the event of changes in the capitalization
and other similar events with respect to such Award, and (e) make such other
changes to the terms of such Award as the Committee deems necessary or
appropriate in its sole discretion.
15.    PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.
15.1.    Voting and Dividends. No Participant will have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to the
Participant, except for any Dividend Equivalent Rights permitted by an
applicable Award Agreement. Any Dividend Equivalent Rights will be subject to
the same vesting or performance conditions as the underlying Award. In addition,
the Committee may provide that any Dividend Equivalent Rights permitted by an
applicable Award Agreement will be deemed to have been reinvested in additional
Shares or otherwise reinvested. After Shares are issued to the Participant, the
Participant will be a stockholder and have all the rights of a stockholder with
respect to such Shares, including


12
        

--------------------------------------------------------------------------------




the right to vote and receive all dividends or other distributions made or paid
with respect to such Shares; provided, that if such Shares are Restricted Stock,
then any new, additional or different securities the Participant may become
entitled to receive with respect to such Shares by virtue of a stock dividend,
stock split or any other change in the corporate or capital structure of Redfin
will be subject to the same restrictions as the Restricted Stock; provided,
further, that the Participant will have no right to such stock dividends or
stock distributions with respect to Unvested Shares, and any such dividends or
stock distributions will be accrued and paid only at such time, if any, as such
Unvested Shares become vested Shares. The Committee, in its discretion, may
provide in the Award Agreement evidencing any Award that the Participant will be
entitled to Dividend Equivalent Rights with respect to the payment of cash
dividends on Shares underlying an Award during the period beginning on the date
the Award is granted and ending, with respect to each Share subject to the
Award, on the earlier of the date on which the Award is exercised or settled or
the date on which it is forfeited provided, that no Dividend Equivalent Right
will be paid with respect to the Unvested Shares, and such dividends or stock
distributions will be accrued and paid only at such time, if any, as such
Unvested Shares become vested Shares. Such Dividend Equivalent Rights, if any,
will be credited to the Participant in the form of additional whole Shares as of
the date of payment of such cash dividends on Shares.
15.2.    Restrictions on Shares. At the discretion of the Committee, Redfin may
reserve to itself and/or its assignee(s) a right to repurchase (a “Right of
Repurchase”) a portion of any or all Unvested Shares held by a Participant
following such Participant’s termination of Service at any time within ninety
(90) days (or such longer or shorter time determined by the Committee) after the
later of the date Participant’s Service terminates and the date the Participant
purchases Shares under this Plan, for cash and/or cancellation of purchase money
indebtedness, at the Participant’s Purchase Price or Exercise Price, as the case
may be.
16.    CERTIFICATES. All Shares or other securities whether or not certificated,
delivered under this Plan will be subject to such stock transfer orders, legends
and other restrictions as the Committee may deem necessary or advisable,
including restrictions under any applicable U.S. federal, state or foreign
securities law, or any rules, regulations and other requirements of the SEC or
any stock exchange or automated quotation system upon which the Shares may be
listed or quoted and any non-U.S. exchange controls or securities law
restrictions to which the Shares are subject.
17.    ESCROW; PLEDGE OF SHARES. To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with Redfin or an
agent designated by Redfin to hold in escrow until such restrictions have lapsed
or terminated, and the Committee may cause a legend or legends referencing such
restrictions to be placed on the certificates. Any Participant who is permitted
to execute a promissory note as partial or full consideration for the purchase
of Shares under this Plan will be required to pledge and deposit with Redfin all
or part of the Shares so purchased as collateral to secure the payment of the
Participant’s obligation to Redfin under the promissory note; provided, however,
that the Committee may require or accept other or additional forms of collateral
to secure the payment of such obligation and, in any event, Redfin will have
full recourse against the Participant under the promissory note notwithstanding
any pledge of the Participant’s Shares or other collateral. In connection with
any pledge of the Shares, the Participant will be required to execute and
deliver a written pledge agreement in such form as the Committee will from time
to time approve. The Shares purchased with the promissory note may be released
from the pledge on a pro rata basis as the promissory note is paid.
18.    REPRICING; EXCHANGE AND BUYOUT OF AWARDS. Without prior stockholder
approval the Committee may (a) reprice Options or SARs (and where such repricing
is a reduction in the Exercise Price of outstanding Options or SARs, the consent
of the affected Participants is not required provided written


13
        

--------------------------------------------------------------------------------




notice is provided to them, notwithstanding any adverse tax consequences to them
arising from the repricing), and (b) with the consent of the respective
Participants (unless not required pursuant to Section 5.9 of the Plan), pay cash
or issue new Awards in exchange for the surrender and cancellation of any, or
all, outstanding Awards.
19.    SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award will not be
effective unless such Award is in compliance with all applicable U.S. and
foreign federal and state securities, exchange control or other laws, rules and
regulations of any governmental body, and the requirements of any stock exchange
or automated quotation system upon which the Shares may then be listed or
quoted, as they are in effect on the date of grant of the Award and also on the
date of exercise or other issuance. Notwithstanding any other provision in this
Plan, Redfin will have no obligation to issue or deliver certificates for Shares
under this Plan prior to: (a) obtaining any approvals from governmental agencies
that Redfin determines are necessary or advisable; and/or (b) completion of any
registration or other qualification of such Shares under any state or federal or
foreign law or ruling of any governmental body that Redfin determines to be
necessary or advisable. Redfin will be under no obligation to register the
Shares with the SEC or to effect compliance with the registration, qualification
or listing requirements of any foreign or state securities laws, exchange
control laws, stock exchange or automated quotation system, and Redfin will have
no liability for any inability or failure to do so.
20.    NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, Redfin or
any Parent, Subsidiary or Affiliate or limit in any way the right of Redfin or
any Parent, Subsidiary or Affiliate to terminate Participant’s employment or
other relationship at any time.
21.    CORPORATE TRANSACTIONS.
21.1.    Assumption or Replacement of Awards by Successor. In the event of a
Corporate Transaction any or all outstanding Awards may be assumed or replaced
by the successor corporation, which assumption or replacement will be binding on
all Participants. In the alternative, the successor corporation may substitute
equivalent Awards or provide substantially similar consideration to Participants
as was provided to stockholders (after taking into account the existing
provisions of the Awards). The successor corporation may also issue, in place of
outstanding Shares of Redfin held by the Participant, substantially similar
shares or other property subject to repurchase restrictions no less favorable to
the Participant. In the event such successor or acquiring corporation (if any)
refuses to assume, convert, replace or substitute Awards, as provided above,
pursuant to a Corporate Transaction, then notwithstanding any other provision in
this Plan to the contrary, such Awards will have their vesting accelerate as to
all shares subject to such Award (and any applicable right of repurchase fully
lapse) immediately prior to the Corporate Transaction. In addition, in the event
such successor or acquiring corporation (if any) refuses to assume, convert,
replace or substitute Awards, as provided above, pursuant to a Corporate
Transaction, the Committee will notify the Participant in writing or
electronically that such Award will be exercisable for a period of time
determined by the Committee in its sole discretion, and such Award will
terminate upon the expiration of such period. Awards need not be treated
similarly in a Corporate Transaction.
21.2.    Assumption of Awards by Redfin. Redfin, from time to time, also may
substitute or assume outstanding awards granted by another company, whether in
connection with an acquisition of such other company or otherwise, by either;
(a) granting an Award under this Plan in substitution of such other company’s
award; or (b) assuming such award as if it had been granted under this Plan if
the terms of such assumed award could be applied to an Award granted under this
Plan. Such substitution or assumption will be


14
        

--------------------------------------------------------------------------------




permissible if the holder of the substituted or assumed award would have been
eligible to be granted an Award under this Plan if the other company had applied
the rules of this Plan to such grant. In the event Redfin assumes an award
granted by another company, the terms and conditions of such award will remain
unchanged (except that the Purchase Price or the Exercise Price, as the case may
be, and the number and nature of Shares issuable upon exercise or settlement of
any such Award will be adjusted appropriately pursuant to Section 424(a) of the
Code). In the event Redfin elects to grant a new Option in substitution rather
than assuming an existing option, such new Option may be granted with a
similarly adjusted Exercise Price. Substitute Awards will not reduce the number
of Shares authorized for grant under the Plan or authorized for grant to a
Participant in a calendar year.
21.3.    Non-Employee Directors’ Awards. Notwithstanding any provision to the
contrary herein, in the event of a Corporate Transaction, the vesting of all
Awards granted to Non-Employee Directors will accelerate and such Awards will
become exercisable (as applicable) in full prior to the consummation of such
event at such times and on such conditions as the Committee determines.
22.    ADOPTION AND STOCKHOLDER APPROVAL. This Plan will be submitted for the
approval of Redfin’s stockholders, consistent with applicable laws, within
twelve (12) months before or after the date this Plan is adopted by the Board.
23.    TERM OF PLAN/GOVERNING LAW. Unless earlier terminated as provided herein,
this Plan will become effective on the Effective Date and will terminate ten
(10) years from the date this Plan is adopted by the Board. This Plan and all
Awards granted hereunder will be governed by and construed in accordance with
the laws of the State of Delaware (excluding its conflict of laws rules).
24.    AMENDMENT OR TERMINATION OF PLAN. The Board may at any time terminate or
amend this Plan in any respect, including, without limitation, amendment of any
form of Award Agreement or instrument to be executed pursuant to this Plan;
provided, however, that the Board will not, without the approval of the
stockholders of Redfin, amend this Plan in any manner that requires such
stockholder approval; provided further, that a Participant’s Award will be
governed by the version of this Plan then in effect at the time such Award was
granted. No termination or amendment of the Plan will affect any
then-outstanding Award unless expressly provided by the Committee. In any event,
no termination or amendment of the Plan or any outstanding Award may adversely
affect any then outstanding Award without the consent of the Participant, unless
such termination or amendment is necessary to comply with applicable law,
regulation or rule.
25.    NONEXCLUSIVITY OF THE PLAN. Neither the adoption of this Plan by the
Board, the submission of this Plan to the stockholders of Redfin for approval,
nor any provision of this Plan will be construed as creating any limitations on
the power of the Board to adopt such additional compensation arrangements as it
may deem desirable, including, without limitation, the granting of stock awards
and bonuses otherwise than under this Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.
26.    INSIDER TRADING POLICY. Each Participant who receives an Award will
comply with any policy adopted by Redfin from time to time covering transactions
in Redfin’s securities by Employees, officers and/or directors of Redfin, as
well as with any applicable insider trading or market abuse laws to which the
Participant may be subject.
27.    ALL AWARDS SUBJECT TO COMPANY CLAWBACK OR RECOUPMENT POLICY.   All
Awards, subject to applicable law, will be subject to clawback or recoupment
pursuant to any compensation clawback or recoupment policy adopted by the Board
or required by law during the term of Participant’s


15
        

--------------------------------------------------------------------------------




employment or other service with Redfin that is applicable to executive
officers, employees, directors or other service providers of Redfin, and in
addition to any other remedies available under such policy and applicable law,
may require the cancellation of outstanding Awards and the recoupment of any
gains realized with respect to Awards.
28.    DEFINITIONS. As used in this Plan, and except as elsewhere defined
herein, the following terms will have the following meanings:
28.1.    “Affiliate” means (i) any entity that, directly or indirectly, is
controlled by, controls or is under common control with, Redfin and (ii) any
entity in which Redfin has a significant equity interest, in either case as
determined by the Committee, whether now or hereafter existing.
28.2.    “Award” means any award under the Plan, including any Option,
Restricted Stock, Stock Bonus, Stock Appreciation Right, Restricted Stock Unit
or award of Performance Shares.
28.3.    “Award Agreement” means, with respect to each Award, the written or
electronic agreement between Redfin and the Participant setting forth the terms
and conditions of the Award, and country-specific appendix thereto for grants to
non-U.S. Participants, which will be in substantially a form (which need not be
the same for each Participant) that the Committee (or in the case of Award
agreements that are not used for Insiders, the Committee’s delegate(s)) has from
time to time approved, and will comply with and be subject to the terms and
conditions of this Plan.
28.4.    “Award Transfer Program” means any program instituted by the Committee
which would permit Participants the opportunity to transfer any outstanding
Awards to a financial institution or other person or entity approved by the
Committee.
28.5.    “Board” means the Board of Directors of Redfin.
28.6.    “Cause” means a determination by Redfin that the Participant has
committed an act or acts constituting any of the following: (i) dishonesty,
fraud, misconduct or negligence in connection with Redfin duties, (ii)
unauthorized disclosure or use of Redfin’s confidential or proprietary
information, (iii) misappropriation of a business opportunity of Redfin, (iv)
materially aiding a Redfin competitor, (v) a felony conviction; or (vi) failure
or refusal to attend to the duties or obligations of the Participant’s position,
or to comply with Redfin’s rules, policies or procedures The determination as to
whether a Participant is being terminated for Cause will be made in good faith
by Redfin and will be final and binding on the Participant. The foregoing
definition does not in any way limit Redfin’s ability to terminate a
Participant’s employment or consulting relationship at any time as provided in
Section 20 above, and the term “Redfin” will be interpreted to include any
Subsidiary or Parent, as appropriate. Notwithstanding the foregoing, the
foregoing definition of “Cause” may, in part or in whole, be modified or
replaced in each individual employment agreement, Award Agreement or other
applicable agreement with any Participant, provided that such document
supersedes the definition provided in this Section 28.6.
28.7.    “Code” means the United States Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.
28.8.     “Committee” means the Compensation Committee of the Board or those
persons to whom administration of the Plan, or part of the Plan, has been
delegated as permitted by law.
28.9.    “Common Stock” means the common stock of Redfin.


16
        

--------------------------------------------------------------------------------




28.10.     “Consultant” means any natural person, including an advisor or
independent contractor, engaged by Redfin or a Parent, Subsidiary or Affiliate
to render services to such entity.
28.11.    “Corporate Transaction” means the occurrence of any of the following
events: (a) any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of Redfin representing
more than fifty percent (50%) of the total voting power represented by Redfin’s
then-outstanding voting securities; provided, however, that for purposes of this
subclause (a) the acquisition of additional securities by any one Person who is
considered to own more than fifty percent (50%) of the total voting power of the
securities of Redfin will not be considered a Corporate Transaction; (b) the
consummation of the sale or disposition by Redfin of all or substantially all of
Redfin’s assets; (c) the consummation of a merger or consolidation of Redfin
with any other corporation, other than a merger or consolidation which would
result in the voting securities of Redfin outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
Redfin or such surviving entity or its parent outstanding immediately after such
merger or consolidation; (d) any other transaction which qualifies as a
“corporate transaction” under Section 424(a) of the Code wherein the
stockholders of Redfin give up all of their equity interest in Redfin (except
for the acquisition, sale or transfer of all or substantially all of the
outstanding shares of capital stock of Redfin) or (e) a change in the effective
control of Redfin that occurs on the date that a majority of members of the
Board is replaced during any twelve (12) month period by members of the Board
whose appointment or election is not endorsed by a majority of the members of
the Board prior to the date of the appointment or election. For purpose of this
subclause (e), if any Person is considered to be in effective control of Redfin,
the acquisition of additional control of Redfin by the same Person will not be
considered a Corporate Transaction. For purposes of this definition, Persons
will be considered to be acting as a group if they are owners of a corporation
that enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with Redfin. Notwithstanding the foregoing, to the
extent that any amount constituting deferred compensation (as defined in Section
409A of the Code) would become payable under this Plan by reason of a Corporate
Transaction, such amount will become payable only if the event constituting a
Corporate Transaction would also qualify as a change in ownership or effective
control of Redfin or a change in the ownership of a substantial portion of the
assets of Redfin, each as defined within the meaning of Code Section 409A, as it
has been and may be amended from time to time, and any proposed or final
Treasury Regulations and IRS guidance that has been promulgated or may be
promulgated thereunder from time to time.
28.12.    “Director” means a member of the Board.
28.13.    “Disability” means in the case of incentive stock options, total and
permanent disability as defined in Section 22(e)(3) of the Code and in the case
of other Awards, that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.
28.14.    “Dividend Equivalent Right” means the right of a Participant, granted
at the discretion of the Committee or as otherwise provided by the Plan, to
receive a credit for the account of such Participant in an amount equal to the
cash, stock or other property dividends in amounts equal equivalent to cash,
stock or other property dividends for each Share represented by an Award held by
such Participant.


17
        

--------------------------------------------------------------------------------




28.15.    “Effective Date” means the day immediately prior to the date of the
underwritten initial public offering of Redfin’s Common Stock pursuant to a
registration statement that is declared effective by the SEC.
28.16.    “Employee” means any person, including Officers and Directors,
providing services as an employee to Redfin or any Parent, Subsidiary or
Affiliate. Neither service as a Director nor payment of a director’s fee by
Redfin will be sufficient to constitute “employment” by Redfin.
28.17.    “Exchange Act” means the United States Securities Exchange Act of
1934, as amended.
28.18.    “Exchange Program” means a program pursuant to which (a) outstanding
Awards are surrendered, cancelled or exchanged for cash, the same type of Award
or a different Award (or combination thereof) or (b) the exercise price of an
outstanding Award is increased or reduced.
28.19.    “Exercise Price” means, with respect to an Option, the price at which
a holder may purchase the Shares issuable upon exercise of an Option and with
respect to a SAR, the price at which the SAR is granted to the holder thereof.
28.20.    “Fair Market Value” means, as of any date, the value of a share of
Redfin’s Common Stock determined as follows:
(a)    if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Committee deems reliable;
(b)    if such Common Stock is publicly traded but is neither listed nor
admitted to trading on a national securities exchange, the average of the
closing bid and asked prices on the date of determination as reported in The
Wall Street Journal or such other source as the Committee deems reliable;
(c)    in the case of an Option or SAR grant made on the Effective Date, the
price per share at which Shares are initially offered for sale to the public by
Redfin’s underwriters in the initial public offering of Redfin’s Common Stock
pursuant to a registration statement filed with the SEC under the Securities
Act; or
(d)    if none of the foregoing is applicable, by the Board or the Committee in
good faith.
28.21.    “Insider” means an officer or director of Redfin or any other person
whose transactions in Redfin’s Common Stock are subject to Section 16 of the
Exchange Act.
28.22.    “IRS” means the United States Internal Revenue Service.
28.23.    “Non-Employee Director” means a Director who is not an Employee of
Redfin or any Parent, Subsidiary or Affiliate.
28.24.    “Option” means an award of an option to purchase Shares pursuant to
Section 5.
28.25.    “Parent” means any corporation (other than Redfin) in an unbroken
chain of corporations ending with Redfin if each of such corporations other than
Redfin owns stock possessing fifty percent (50%)


18
        

--------------------------------------------------------------------------------




or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.
28.26.    “Participant” means a person who holds an Award under this Plan.
28.27.    “Performance Award” means cash or Shares granted pursuant to Section
10 or Section 12 of the Plan.
28.28.    “Performance Factors” means any of the factors selected by the
Committee and specified in an Award Agreement, from among the following
objective measures, either individually, alternatively or in any combination,
applied to Redfin as a whole or any business unit or Subsidiary, either
individually, alternatively, or in any combination, on a GAAP or non-GAAP basis,
and measured, to the extent applicable on an absolute basis or relative to a
pre-established target, to determine whether the performance goals established
by the Committee with respect to applicable Awards have been satisfied:
(a)    Profit Before Tax;
(b)    Billings;
(c)    Revenue;
(d)    Net revenue;
(e)    Earnings (which may include earnings before interest and taxes, earnings
before taxes, net earnings, stock-based compensation expenses, depreciation and
amortization);
(f)    Operating income;
(g)    Operating margin;
(h)    Operating profit;
(i)    Controllable operating profit, or net operating profit;
(j)    Net Profit;
(k)    Gross margin;
(l)    Operating expenses or operating expenses as a percentage of revenue;
(m)    Net income;
(n)    Earnings per share;
(o)    Total stockholder return;
(p)    Market share;
(q)    Return on assets or net assets;
(r)    Redfin’s stock price;


19
        

--------------------------------------------------------------------------------




(s)    Growth in stockholder value relative to a pre-determined index;
(t)    Return on equity;
(u)    Return on invested capital;
(v)    Cash Flow (including free cash flow or operating cash flows);
(w)    Cash conversion cycle;
(x)    Economic value added;
(y)    Individual confidential business objectives;
(z)    Contract awards or backlog;
(aa)    Overhead or other expense reduction;
(bb)    Credit rating;
(cc)    Strategic plan development and implementation;
(dd)    Succession plan development and implementation;
(ee)    Improvement in workforce diversity;
(ff)    Customer indicators and/or satisfaction;
(gg)    New product invention or innovation;
(hh)    Attainment of research and development milestones;
(ii)    Improvements in productivity;
(jj)    Bookings;
(kk)    Attainment of objective operating goals and employee metrics;
(ll)    Sales;
(mm)    Expenses;
(nn)    Balance of cash, cash equivalents and marketable securities;
(oo)    Completion of an identified special project;
(pp)    Completion of a joint venture or other corporate transaction;
(qq)    Employee satisfaction and/or retention;
(rr)    Traffic to Redfin’s website and/or mobile application;


20
        

--------------------------------------------------------------------------------




(ss)    Measures of agent efficiency and/or productivity;
(tt)    Brokerage transaction costs;
(uu)    Customer satisfaction;
(vv)    Research and development expenses;
(ww)    Working capital targets and changes in working capital; and
(xx)    Any other metric that is capable of measurement as determined by the
Committee.


The Committee may, in recognition of unusual or non-recurring items such as
acquisition-related activities or changes in applicable accounting rules,
provide for one or more equitable adjustments (based on objective standards) to
the Performance Factors to preserve the Committee’s original intent regarding
the Performance Factors at the time of the initial award grant. It is within the
sole discretion of the Committee to make or not make any such equitable
adjustments.
28.29.    “Performance Period” means one or more periods of time, which may be
of varying and overlapping durations, as the Committee may select, over which
the attainment of one or more Performance Factors will be measured for the
purpose of determining a Participant’s right to, and the payment of, a
Performance Award.
28.30.    “Performance Share” means an Award granted pursuant to Section 10 or
Section 12 of the Plan, the payment of which is contingent upon achieving
certain performance goals established by the Committee.
28.31.    “Performance Unit” means a right granted to a Participant pursuant to
Section 10 or Section 12, to receive Shares, the payment of which is contingent
upon achieving certain performance goals established by the Committee.
28.32.     “Permitted Transferee” means any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law (including adoptive relationships) of the Employee, any person
sharing the Employee’s household (other than a tenant or employee), a trust in
which these persons (or the Employee) have more than 50% of the beneficial
interest, a foundation in which these persons (or the Employee) control the
management of assets, and any other entity in which these persons (or the
Employee) own more than 50% of the voting interests.
28.33.    “Plan” means this Redfin Corporation 2017 Equity Incentive Plan.
28.34.    “Purchase Price” means the price to be paid for Shares acquired under
the Plan, other than Shares acquired upon exercise of an Option or SAR.
28.35.    “Redfin” means Redfin Corporation, a Delaware corporation, or any
successor corporation.
28.36.     “Restricted Stock Award” means an award of Shares pursuant to Section
6 or Section 12 of the Plan, or issued pursuant to the early exercise of an
Option.


21
        

--------------------------------------------------------------------------------




28.37.    “Restricted Stock Unit” means an Award granted pursuant to Section 9
or Section 12 of the Plan.
28.38.     “SEC” means the United States Securities and Exchange Commission.
28.39.    “Securities Act” means the United States Securities Act of 1933, as
amended.
28.40.    “Service” will mean service as an Employee, Consultant, Director or
Non-Employee Director, to Redfin or a Parent, Subsidiary or Affiliate, subject
to such further limitations as may be set forth in the Plan or the applicable
Award Agreement. An Employee will not be deemed to have ceased to provide
Service in the case of (a) sick leave, (b) military leave, or (c) any other
leave of absence approved by Redfin; provided, that such leave is for a period
of not more than 90 days unless reemployment upon the expiration of such leave
is guaranteed by contract or statute. Notwithstanding anything to the contrary,
an Employee will not be deemed to have ceased to provide Service if a formal
policy adopted from time to time by Redfin and issued and promulgated to
employees in writing provides otherwise. In the case of any Employee on an
approved leave of absence or a reduction in hours worked (for illustrative
purposes only, a change in schedule from that of full-time to part-time), the
Committee may make such provisions respecting suspension or modification of
vesting of the Award while on leave from the employ of Redfin or a Parent,
Subsidiary or Affiliate or during such change in working hours as it may deem
appropriate, except that in no event may an Award be exercised after the
expiration of the term set forth in the applicable Award Agreement. In the event
of military or other protected leave, if required by applicable laws, vesting
will continue for the longest period that vesting continues under any other
statutory or Redfin-approved leave of absence and, upon a Participant’s
returning from military leave, he or she will be given vesting credit with
respect to Awards to the same extent as would have applied had the Participant
continued to provide Service to Redfin throughout the leave on the same terms as
he or she was providing Service immediately prior to such leave. An Employee
will have terminated employment as of the date he or she ceases to provide
Service (regardless of whether the termination is in breach of local employment
laws or is later found to be invalid) and employment will not be extended by any
notice period or garden leave mandated by local law, provided however, that a
change in status from an Employee to a Consultant or a Non-Employee Director (or
vice versa) will not terminate a Participant’s Service, unless determined by the
Committee, in its discretion. The Committee will have sole discretion to
determine whether a Participant has ceased to provide Service and the effective
date on which the Participant ceased to provide Service.
28.41.    “Shares” means shares of Redfin’s Common Stock and the common stock of
any successor entity.
28.42.    “Stock Appreciation Right” means an Award granted pursuant to Section
8 or Section 12 of the Plan.
28.43.    “Stock Bonus” means an Award granted pursuant to Section 7 or Section
12 of the Plan.
28.44.    “Subsidiary” means any corporation (other than Redfin) in an unbroken
chain of corporations beginning with Redfin if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.
28.45.    “Treasury Regulations” means regulations promulgated by the United
States Treasury Department.


22
        

--------------------------------------------------------------------------------




28.46.     “Unvested Shares” means Shares that have not yet vested or are
subject to a right of repurchase in favor of Redfin (or any successor thereto).




















































23
        

--------------------------------------------------------------------------------




REDFIN CORPORATION
2017 EQUITY INCENTIVE PLAN
NOTICE OF STOCK OPTION GRANT


Unless otherwise defined herein, the terms defined in the Redfin Corporation (
“Redfin”) 2017 Equity Incentive Plan (the “Plan”) will have the same meanings in
this Notice of Stock Option Grant and the electronic representation of this
Notice of Stock Option Grant established and maintained by Redfin or a third
party designated by Redfin (this “Notice”).
Name:    
Address:    
You (the “Participant”) have been granted an option to purchase shares of Common
Stock of Redfin under the Plan subject to the terms and conditions of the Plan,
this Notice and the Stock Option Award Agreement (the “Option Agreement”),
including any applicable country-specific provisions in any appendix attached
hereto (the “Appendix”), which constitutes part of the Option Agreement.
Grant Number:    
Date of Grant:    
Vesting Commencement Date:    
Exercise Price per Share:    
Total Number of Shares:    
Type of Option:             Non-Qualified Stock Option
             Incentive Stock Option
Expiration Date:    ________ __, 20__; This Option expires earlier if
Participant’s Service terminates earlier, as described in the Option Agreement.
Vesting Schedule:    [Insert applicable vesting schedule]
By accepting (whether in writing, electronically or otherwise) the Option,
Participant acknowledges and agrees to the following:


24
        

--------------------------------------------------------------------------------




Participant understands that Participant’s employment or consulting relationship
or Service with Redfin or a Parent or Subsidiary or Affiliate is for an
unspecified duration, can be terminated at any time (i.e., is “at-will”), except
where otherwise prohibited by applicable law and that nothing in this Notice,
the Option Agreement or the Plan changes the nature of that relationship.
Participant acknowledges that the vesting of the Options pursuant to this Notice
is subject to Participant’s continuing Service as an Employee, Director or
Consultant. Participant acknowledges that the Vesting Schedule may change
prospectively in the event that Participant’s service status changes between
full- and part-time status and/or in the event Participant is on a leave of
absence, in accordance with Redfin’s policies relating to work schedules and
vesting or as determined by the Committee. Furthermore, the period during which
Participant may exercise the Option after a termination of Service will commence
on the Termination Date (as defined in the Option Agreement). Participant also
understands that this Notice is subject to the terms and conditions of both the
Option Agreement and the Plan, both of which are incorporated herein by
reference. Participant has read both the Option Agreement and the Plan. By
accepting the Option, Participant consents to electronic delivery as set forth
in the Option Agreement.
PARTICIPANT
REDFIN CORPORATION
Signature:                                                     
By:                                                             
Print Name:                                                  
Its:                                                              
 
 





























































25
        

--------------------------------------------------------------------------------




REDFIN CORPORATION
2017 EQUITY INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT


Unless otherwise defined in this Stock Option Award Agreement (this “Option
Agreement”), any capitalized terms used herein will have the meaning ascribed to
them in the Redfin Corporation 2017 Equity Incentive Plan (the “Plan”).
Participant has been granted an option to purchase Shares (the “Option”) of
Redfin Corporation ( “Redfin”), subject to the terms and conditions of the Plan,
the Notice of Stock Option Grant (the “Notice”) and this Option Agreement,
including any applicable country-specific provisions in any appendix attached
hereto (the “Appendix”), which constitutes part of this Option Agreement.
1.    Vesting Rights. Subject to the applicable provisions of the Plan and this
Option Agreement, this Option may be exercised, in whole or in part, in
accordance with the Vesting Schedule set forth in the Notice. Participant
acknowledges and agrees that the Vesting Schedule may change prospectively in
the event Participant’s service status changes between full and part-time status
and/or in the event Participant is on an approved leave of absence in accordance
with Redfin policies relating to work schedules and vesting of awards or as
determined by the Committee. Participant acknowledges that the vesting of the
Options pursuant to this Notice and Agreement is subject to Participant’s
continuing Service.
2.    Grant of Option. Participant has been granted an Option for the number of
Shares set forth in the Notice at the exercise price per Share in U.S. Dollars
set forth in the Notice (the “Exercise Price”). In the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Option Agreement, the terms and conditions of the Plan will prevail. If
designated in the Notice as an Incentive Stock Option (“ISO”), this Option is
intended to qualify as an Incentive Stock Option under Section 422 of the Code.
However, if this Option is intended to be an ISO, to the extent that it exceeds
the U.S. $100,000 rule of Code Section 422(d) it will be treated as a
Nonqualified Stock Option (“NSO”).
3.    Termination Period.
(a)    General Rule. If Participant’s Service terminates for any reason except
death or Disability, and other than for Cause (as defined in the Plan), then
this Option will expire at the close of business at Redfin headquarters on the
date three (3) months after Participant’s Termination Date (as defined below)
(or such shorter time period not less than thirty (30) days or longer time
period as may be determined by the Committee, with any exercise beyond three (3)
months after the date Participant’s Service terminates deemed to be the exercise
of an NSO). If Participant’s Service is terminated for Cause, this Option will
expire upon the date of such termination. Redfin determines when Participant’s
Service terminates for all purposes under this Option Agreement.
(b)    Death; Disability. If Participant dies before Participant’s Service
terminates (or Participant dies within three months of Participant’s termination
of Service other than for Cause, then this Option will expire at the close of
business at Redfin headquarters on the date 18 months


26
        

--------------------------------------------------------------------------------




after the date of death (or such shorter time period not less than six (6)
months or longer time period as may be determined by the Committee, subject to
the expiration details in Section 7). If Participant’s Service terminates
because of Participant’s Disability, then this Option will expire at the close
of business at Redfin headquarters on the date 12 months after Participant’s
Termination Date (or such shorter time period not less than six (6) months or
longer time period as may be determined by the Committee, subject to the
expiration details in Section 7).
(c)    No Notice. Participant is responsible for keeping track of these exercise
periods following Participant’s termination of Service for any reason. Redfin
will not provide further notice of such periods. In no event will this Option be
exercised later than the Expiration Date set forth in the Notice.
(d)    Termination. For purposes of this Option, Participant’s Service will be
considered terminated as of the date Participant is no longer providing Services
to Redfin, its Parent or one of its Subsidiaries or Affiliates (regardless of
the reason for such termination and whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where Participant is employed
or the terms of Participant’s employment agreement, if any) (the “Termination
Date”). The Committee will have the exclusive discretion to determine when
Participant is no longer actively providing services for purposes of
Participant’s Option (including whether Participant may still be considered to
be providing services while on an approved leave of absence). Unless otherwise
provided in this Option Agreement or determined by Redfin, Participant’s right
to vest in this Option under the Plan, if any, will terminate as of the
Termination Date and will not be extended by any notice period (e.g.,
Participant’s period of services would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any). Following the Termination Date, Participant may
exercise the Option only as set forth in the Notice and this Section, provided
that the period (if any) during which Participant may exercise the Option after
the Termination Date, if any, will commence on the date Participant ceases to
provide services and will not be extended by any notice period mandated under
employment laws in the jurisdiction where Participant is employed or terms of
Participant’s employment agreement, if any. If Participant does not exercise
this Option within the termination period set forth in the Notice or the
termination periods set forth above, the Option will terminate in its entirety.
In no event, may any Option be exercised after the Expiration Date of the Option
as set forth in the Notice.
4.    Exercise of Option.
(a)    Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set forth in the Notice and the applicable
provisions of the Plan and this Option Agreement. In the event of Participant’s
death, Disability, termination for Cause or other cessation of Service, the
exercisability of the Option is governed by the applicable provisions of the
Plan, the Notice and this Option Agreement. This Option may not be exercised for
a fraction of a Share.
(b)    Method of Exercise. This Option is exercisable by delivery of an exercise
notice in a form specified by Redfin (the “Exercise Notice”), which will state
the election to exercise the Option, the number of Shares in respect of which
the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by Redfin pursuant to


27
        

--------------------------------------------------------------------------------




the provisions of the Plan. The Exercise Notice will be delivered in person, by
mail, via electronic mail or facsimile or by other authorized method to the
Secretary of Redfin or other person designated by Redfin. The Exercise Notice
will be accompanied by payment of the aggregate Exercise Price as to all
Exercised Shares together with any applicable Tax-Related Items (as defined in
Section 8 below). This Option will be deemed to be exercised upon receipt by
Redfin of such fully executed Exercise Notice accompanied by such aggregate
Exercise Price and payment of any Tax-Related Items. No Shares will be issued
pursuant to the exercise of this Option unless such issuance and exercise
complies with all relevant provisions of law and the requirements of any stock
exchange or quotation service upon which the Shares are then listed. Assuming
such compliance, for income tax purposes the Exercised Shares will be considered
transferred to Participant on the date the Option is exercised with respect to
such Exercised Shares.
(c)    Exercise by Another. If another person wants to exercise this Option
after it has been transferred to him or her in compliance with this Agreement,
that person must prove to Redfin’s satisfaction that he or she is entitled to
exercise this Option. That person must also complete the proper Exercise Notice
form (as described above) and pay the Exercise Price (as described below) and
any applicable Tax-Related Items (as described below).
5.    Method of Payment. Payment of the aggregate Exercise Price will be by any
of the following, or a combination thereof, at the election of Participant:
(a)    Participant’s personal check (or readily available funds), wire transfer,
or a cashier’s check;
(b)    certificates for shares of Redfin stock that Participant owns, along with
any forms needed to effect a transfer of those shares to Redfin; the value of
the shares, determined as of the effective date of the Option exercise, will be
applied to the Option Exercise Price. Instead of surrendering shares of Redfin
stock, Participant may attest to the ownership of those shares on a form
provided by Redfin and have the same number of shares subtracted from the Option
shares issued to Participant. However, Participant may not surrender, or attest
to the ownership of, shares of Redfin stock in payment of the Exercise Price of
Participant’s Option if Participant’s action would cause Redfin to recognize
compensation expense (or additional compensation expense) with respect to this
Option for financial reporting purposes;
(c)    cashless exercise through irrevocable directions to a securities broker
approved by Redfin to sell all or part of the Shares covered by this Option and
to deliver to Redfin from the sale proceeds an amount sufficient to pay the
Exercise Price and any applicable Tax-Related Items. The balance of the sale
proceeds, if any, will be delivered to Participant. The directions must be given
by signing a special notice of exercise form provided by Redfin; or
(d)    other method authorized by Redfin.
6.    Non-Transferability of Option. This Option may not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of other than by will
or by the laws of descent or distribution or court order and may be exercised
during the lifetime of Participant only by Participant or unless otherwise
permitted by the Committee on a case-by-case basis. The terms of the Plan and


28
        

--------------------------------------------------------------------------------




this Option Agreement will be binding upon the executors, administrators, heirs,
successors and assigns of Participant.
7.    Term of Option. This Option will in any event expire on the expiration
date set forth in the Notice, which date is 10 years after the Date of Grant
(five years after the Date of Grant if this option is designated as an ISO in
the Notice of Stock Option Grant and Section 5.3 of the Plan applies).
8.    Tax Consequences.
(a)    Responsibility for Taxes. Participant acknowledges that, regardless of
any action taken by Redfin or, if different, a Parent, Subsidiary or Affiliate
employing or retaining Participant (the “Employer”), the ultimate liability for
all income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to Participant’s participation in the
Plan and legally applicable to Participant (“Tax-Related Items”) is and remains
Participant’s responsibility and may exceed the amount actually withheld by
Redfin or the Employer. Participant further acknowledges that Redfin and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of this Option, including,
but not limited to, the grant, vesting or exercise of this Option, the
subsequent sale of Shares acquired pursuant to such exercise and the receipt of
any dividends; and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of this Option to reduce or
eliminate Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if Participant is subject to Tax-Related Items
in more than one jurisdiction, Participant acknowledges that Redfin and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction. PARTICIPANT SHOULD
CONSULT A TAX ADVISER APPROPRIATELY QUALIFIED IN THE COUNTRY OR COUNTRIES IN
WHICH PARTICIPANT RESIDES OR IS SUBJECT TO TAXATION BEFORE EXERCISING THE OPTION
OR DISPOSING OF THE SHARES.
(b)    Withholding. Prior to any relevant taxable or tax withholding event, as
applicable, Participant agrees to make adequate arrangements satisfactory to
Redfin and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes Redfin and/or the Employer, or their respective agents,
at their discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following:
(i)    withholding from Participant’s wages or other cash compensation paid to
Participant by Redfin and/or the Employer; or
(ii)    withholding from proceeds of the sale of Shares acquired at exercise of
this Option either through a voluntary sale or through a mandatory sale arranged
by Redfin (on Participant’s behalf pursuant to this authorization); or
(iii)    withholding in Shares to be issued upon exercise of the Option,
provided Redfin only withholds the number of Shares necessary to satisfy no more
than the maximum applicable statutory withholding amounts; or


29
        

--------------------------------------------------------------------------------




(iv)    Participant’s payment of a cash amount (including by check representing
readily available funds or a wire transfer); or
(v)    any other arrangement approved by the Committee and permitted by
applicable law;
all under such rules as may be established by the Committee and in compliance
with Redfin’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if
applicable.
Depending on the withholding method, Redfin may withhold or account for
Tax-Related Items by considering applicable statutory withholding rates or other
applicable withholding rates, including up to maximum applicable rates, in which
case Participant will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Common Stock equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
Participant is deemed to have been issued the full number of Shares issued upon
exercise of the Options; notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items. The Fair Market
Value of these Shares, determined as of the effective date of the Option
exercise, will be applied as a credit against the Tax-Related Items withholding.
Finally, Participant agrees to pay to Redfin or the Employer any amount of
Tax-Related Items that Redfin or the Employer may be required to withhold or
account for as a result of Participant’s participation in the Plan that cannot
be satisfied by the means previously described. Redfin may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if Participant fails
to comply with his or her obligations in connection with the Tax-Related Items.
(c)    Notice of Disqualifying Disposition of ISO Shares. For U.S. taxpayers, if
Participant sells or otherwise disposes of any of the Shares acquired pursuant
to an ISO on or before the later of (i) two years after the grant date, or
(ii) one year after the exercise date, Participant will immediately notify
Redfin in writing of such disposition. Participant agrees that he or she may be
subject to income tax withholding by Redfin on the compensation income
recognized from such early disposition of ISO Shares by payment in cash or out
of the current earnings paid to Participant.
9.    Nature of Grant. By accepting the Option, Participant acknowledges,
understands and agrees that:
(a)    the Plan is established voluntarily by Redfin, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by Redfin at
any time, to the extent permitted by the Plan;
(b)    the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted in the past;
(c)    all decisions with respect to future Option or other grants, if any, will
be at the sole discretion of Redfin;


30
        

--------------------------------------------------------------------------------




(d)    the Option grant and Participant’s participation in the Plan will not
create a right to employment or be interpreted as forming an employment or
services contract with Redfin, the Employer or any Parent or Subsidiary or
Affiliate;
(e)    Participant is voluntarily participating in the Plan;
(f)    the Option and the Shares acquired under the Plan are not intended to
replace any pension rights or compensation;
(g)    the Option and any Shares acquired under the Plan and the income and
value of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(h)    the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;
(i)    if the underlying Shares do not increase in value, the Option will have
no value;
(j)    if Participant exercises the Option and acquires Shares, the value of
such Shares may increase or decrease in value, even below the Exercise Price;
(k)    no claim or entitlement to compensation or damages will arise from
forfeiture of the Option resulting from Participant’s termination of Service
(for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where Participant is employed or
the terms of Participant’s employment agreement, if any), and in consideration
of the grant of the Option to which Participant is otherwise not entitled,
Participant irrevocably agrees never to institute any claim against Redfin, or
any Parent or Subsidiary or Affiliate or the Employer, waives his or her
ability, if any, to bring any such claim, and releases Redfin, any Parent or
Subsidiary or Affiliate and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant will be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim;
(l)    unless otherwise provided in the Plan or by Redfin in its discretion, the
Option and the benefits evidenced by this Option Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any Corporate Transaction affecting the Shares; and
(m)    the following provisions apply only if Participant is providing services
outside the United States:
(i)    the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purpose;
(ii)    Participant acknowledges and agrees that neither Redfin, the Employer
nor any Parent or Subsidiary or Affiliate will be liable for any foreign
exchange rate fluctuation between


31
        

--------------------------------------------------------------------------------




Participant’s local currency and the United States Dollar that may affect the
value of the Option or of any amounts due to Participant pursuant to the
exercise of the Option or the subsequent sale of any Shares acquired upon
exercise.
10.    No Advice Regarding Grant. Redfin is not providing any tax, legal or
financial advice, nor is Redfin making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
11.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Option Agreement and any other Option grant
materials by and among, as applicable, the Employer, Redfin and any Parent,
Subsidiary or Affiliate for the exclusive purpose of implementing, administering
and managing Participant’s participation in the Plan.


Participant understands that Redfin and the Employer may hold certain personal
information about Participant, including, but not limited to, Participant’s
name, home address, email address and telephone number, date of birth, social
insurance number, passport number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in Redfin,
details of all Options or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor
(“Data”), for the exclusive purpose of implementing, administering and managing
the Plan.
Participant understands that Data will be transferred to the stock plan service
provider as may be designated by Redfin from time to time or its affiliates or
such other stock plan service provider as may be selected by Redfin in the
future, which is assisting Redfin with the implementation, administration and
management of the Plan. Participant understands that the recipients of the Data
may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than Participant’s country. Participant understands that if he or
she resides outside the United States, he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting his or
her local human resources representative. Participant authorizes Redfin, the
stock plan service provider as may be designated by Redfin from time to time,
and its affiliates, and any other possible recipients which may assist Redfin
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing his
or her participation in the Plan. Participant understands that Data will be held
only as long as is necessary to implement, administer and manage Participant’s
participation in the Plan. Participant understands that if he or she resides
outside the United States, he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If


32
        

--------------------------------------------------------------------------------




Participant does not consent, or if Participant later seeks to revoke his or her
consent, his or her employment status or service and career with the Employer
will not be adversely affected; the only adverse consequence of refusing or
withdrawing Participant’s consent is that Redfin would not be able to grant
Participant options or other equity awards or administer or maintain such
awards. Therefore, Participant understands that refusing or withdrawing his or
her consent may affect Participant’s ability to participate in the Plan. For
more information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.
12.    Language. If Participant has received this Option Agreement, or any other
document related to the Option and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.
13.    Appendix. Notwithstanding any provisions in this Option Agreement, the
Option grant will be subject to any special terms and conditions set forth in
any Appendix to this Option Agreement for Participant’s country. Moreover, if
Participant relocates to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to Participant, to the
extent Redfin determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Option Agreement.
14.    Imposition of Other Requirements. Redfin reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Option and
on any Shares purchased upon exercise of the Option, to the extent Redfin
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.
15.    Acknowledgement. Redfin and Participant agree that the Option is granted
under and governed by the Notice, this Option Agreement and by the provisions of
the Plan (incorporated herein by reference). Participant: (a) acknowledges
receipt of a copy of the Plan and the Plan prospectus, (b) represents that
Participant has carefully read and is familiar with their provisions, and
(c) hereby accepts the Option subject to all of the terms and conditions set
forth herein and those set forth in the Plan and the Notice.
16.    Entire Agreement; Enforcement of Rights. This Option Agreement, the Plan
and the Notice constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning the
purchase of the Shares hereunder are superseded. No modification of or amendment
to this Option Agreement, nor any waiver of any rights under this Option
Agreement, will be effective unless in writing and signed by the parties to this
Option Agreement. The failure by either party to enforce any rights under this
Option Agreement will not be construed as a waiver of any rights of such party.
17.    Compliance with Laws and Regulations. The issuance of Shares and any
restriction on the sale of Shares will be subject to and conditioned upon
compliance by Redfin and Participant with all applicable state, federal and
local laws and regulations and with all applicable requirements


33
        

--------------------------------------------------------------------------------




of any stock exchange or automated quotation system on which Redfin’s Common
Stock may be listed or quoted at the time of such issuance or transfer.
Participant understands that Redfin is under no obligation to register or
qualify the Common Stock with any state, federal or foreign securities
commission or to seek approval or clearance from any governmental authority for
the issuance or sale of the Shares. Further, Participant agrees that Redfin will
have unilateral authority to amend the Plan and this Option Agreement without
Participant’s consent to the extent necessary to comply with securities or other
laws applicable to issuance of Shares. Finally, the Shares issued pursuant to
this Option Agreement will be endorsed with appropriate legends, if any,
determined by Redfin.
18.    Severability. If one or more provisions of this Option Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision will be excluded from this Option Agreement, (b) the balance of this
Option Agreement will be interpreted as if such provision were so excluded and
(c) the balance of this Option Agreement will be enforceable in accordance with
its terms.
19.    Governing Law and Venue. This Option Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto will be governed, construed and interpreted in accordance with the laws
of the State of Delaware, without giving effect to principles of conflicts of
law.
Any and all disputes relating to, concerning or arising from this Option
Agreement, or relating to, concerning or arising from the relationship between
the parties evidenced by the Plan or this Option Agreement, will be brought and
heard exclusively in the United States District Court for the Western District
of Washington or the Superior Court of King County, Washington. Each of the
parties hereby represents and agrees that such party is subject to the personal
jurisdiction of said courts; hereby irrevocably consents to the jurisdiction of
such courts in any legal or equitable proceedings related to, concerning or
arising from such dispute, and waives, to the fullest extent permitted by law,
any objection which such party may now or hereafter have that the laying of the
venue of any legal or equitable proceedings related to, concerning or arising
from such dispute which is brought in such courts is improper or that such
proceedings have been brought in an inconvenient forum.
20.    No Rights as Employee, Director or Consultant. Nothing in this Option
Agreement will affect in any manner whatsoever the right or power of Redfin, or
a Parent or Subsidiary or Affiliate, to terminate Participant’s Service, for any
reason, with or without Cause.
21.    Consent to Electronic Delivery of All Plan Documents and Disclosures. By
Participant’s acceptance (whether in writing, electronically or otherwise) of
the Notice, Participant and Redfin agree that this Option is granted under and
governed by the terms and conditions of the Plan, the Notice and this Option
Agreement. Participant has reviewed the Plan, the Notice and this Option
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement, and fully understands all provisions
of the Plan, the Notice and this Option Agreement. Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions relating to the Plan, the Notice and the Option
Agreement. Participant further agrees to notify Redfin upon any change in
Participant’s residence


34
        

--------------------------------------------------------------------------------




address indicated on the Notice. By acceptance of this Option, Participant
agrees to participate in the Plan through an on-line or electronic system
established and maintained by Redfin or a third party designated by Redfin and
consents to the electronic delivery of the Notice, this Option Agreement, the
Plan, account statements, Plan prospectuses required by the U.S. Securities and
Exchange Commission, U.S. financial reports of Redfin, and all other documents
that Redfin is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements) or other communications or
information related to the Option and current or future participation in the
Plan. Electronic delivery may include the delivery of a link to Redfin intranet
or the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at
Redfin’s discretion. Participant acknowledges that Participant may receive from
Redfin a paper copy of any documents delivered electronically at no cost if
Participant contacts Redfin by telephone, through a postal service or electronic
mail to Stock Administration. Participant further acknowledges that Participant
will be provided with a paper copy of any documents delivered electronically if
electronic delivery fails; similarly, Participant understands that Participant
must provide on request to Redfin or any designated third party a paper copy of
any documents delivered electronically if electronic delivery fails. Also,
Participant understands that Participant’s consent may be revoked or changed,
including any change in the electronic mail address to which documents are
delivered (if Participant has provided an electronic mail address), at any time
by notifying Redfin of such revised or revoked consent by telephone, postal
service or electronic mail to Stock Administration. Finally, Participant
understands that Participant is not required to consent to electronic delivery
if local laws prohibit such consent.
22.    Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that, depending on Participant’s country, Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect Participant’s
ability to acquire or sell the Shares or rights to Shares under the Plan during
such times as Participant is considered to have “inside information” regarding
Redfin (as defined by the laws in Participant’s country). Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Redfin insider trading policy.
Participant acknowledges that it is Participant’s responsibility to comply with
any applicable restrictions, and Participant is advised to speak to
Participant’s personal advisor on this matter.
23.    Award Subject to Redfin Clawback or Recoupment. To the extent permitted
by applicable law, the Option will be subject to clawback or recoupment pursuant
to any compensation clawback or recoupment policy adopted by the Board or
required by law during the term of Participant’s employment or other Service
that is applicable to Participant. In addition to any other remedies available
under such policy and applicable law, Redfin may require the cancellation of
Participant’s Option (whether vested or unvested) and the recoupment of any
gains realized with respect to Participant’s Option.


BY ACCEPTING THIS OPTION, PARTICIPANT AGREES TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.






35
        

--------------------------------------------------------------------------------










APPENDIX


None






















































































36
        

--------------------------------------------------------------------------------










REDFIN CORPORATION
2017 EQUITY INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK UNIT AWARD


Unless otherwise defined herein, the terms defined in the Redfin Corporation
(“Redfin”) 2017 Equity Incentive Plan (the “Plan”) will have the same meanings
in this Notice of Restricted Stock Unit Award and the electronic representation
of this Notice of Restricted Stock Unit Award established and maintained by
Redfin or a third party designated by Redfin (this “Notice”).
Name:    
Address:    
You (the “Participant”) have been granted an award of Restricted Stock Units
(“RSUs”) to acquire Shares of Redfin’s Common Stock under the Plan subject to
the terms and conditions of the Plan, this Notice and the attached Restricted
Stock Unit Award Agreement (the “Agreement”), including any applicable
country-specific provisions in any appendix attached hereto (the “Appendix”),
which constitutes part of the Agreement.
Grant Number:
Number of RSUs:    
Date of Grant:    
Vesting Commencement Date:    
Expiration Date:
The earlier to occur of: (a) the date on which settlement of all RSUs granted
hereunder occurs and (b) the tenth anniversary of the Date of Grant. This RSU
expires earlier if Participant’s Service terminates earlier, as described in the
Agreement.

Vesting Schedule:
[Insert applicable vesting schedule]

By accepting (whether in writing, electronically or otherwise) the RSUs,
Participant acknowledges and agrees to the following:


Participant understands that Participant’s employment or consulting relationship
or Service with Redfin or a Parent or Subsidiary or Affiliate is for an
unspecified duration, can be terminated at any time (i.e., is “at-will”), except
where otherwise prohibited by applicable law and that nothing in this Notice,
the Agreement or the Plan changes the nature of that relationship. Participant
acknowledges that the vesting of the RSUs pursuant to this Notice is subject to
Participant’s continuing Service as an Employee, Director or Consultant.
Participant acknowledges that the Vesting Schedule may change prospectively in
the event that Participant’s service status changes between full- and part-time
status and/or in the event Participant is on a leave of absence, in accordance
with Redfin’s policies relating to work schedules and vesting or as determined
by the Committee. Participant also understands that this Notice is subject to
the terms and conditions of both the Agreement and the Plan, both of which are
incorporated herein by reference. Participant has read both


37
        

--------------------------------------------------------------------------------




the Agreement and the Plan. By accepting the RSUs, Participant consents to
electronic delivery as set forth in the Agreement.
PARTICIPANT
REDFIN CORPORATION

Signature:
        By:    

Print Name:
        Its:     



























































































38
        

--------------------------------------------------------------------------------










REDFIN CORPORATION
2017 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


Unless otherwise defined in this Restricted Stock Unit Award Agreement (this
“Agreement”), any capitalized terms used herein will have the meaning ascribed
to them in the Redfin Corporation 2017 Equity Incentive Plan (the “Plan”).
Participant has been granted Restricted Stock Units (“RSUs”) to acquire Shares
of Common Stock of Redfin Corporation (the “Redfin”), subject to the terms and
conditions of the Plan, the Notice of Restricted Stock Unit Award (the “Notice”)
and this Agreement, including any applicable country-specific provisions in any
appendix attached hereto (the “Appendix”), which constitutes part of this
Agreement.
1.Settlement. Settlement of RSUs will be made within 30 days following the
applicable date of vesting under the Vesting Schedule set forth in the Notice.
Settlement of RSUs will be in Shares. No fractional RSUs or rights for
fractional Shares will be created pursuant to this Agreement.
2.    No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant will have no ownership of the Shares
allocated to the RSUs and will have no rights to dividends or to vote such
Shares.
3.    Dividend Equivalents. Dividends, if any (whether in cash or Shares), will
not be credited to Participant.
4.    Non-Transferability of RSUs. The RSUs and any interest therein will not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of in
any manner other than by will or by the laws of descent or distribution or court
order or unless otherwise permitted by the Committee on a case-by-case basis.
5.    Termination; Leave of Absence; Change in Status. If Participant’s Service
terminates for any reason, all unvested RSUs will be forfeited to Redfin
immediately, and all rights of Participant to such RSUs automatically terminate
without payment of any consideration to Participant. Participant’s Service will
be considered terminated as of the date Participant is no longer providing
services (regardless of the reason for such termination and whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
Participant is employed or the terms of Participant’s employment agreement, if
any) and will not, subject to the laws applicable to Participant’s Award, be
extended by any notice period mandated under local laws (e.g., Service would not
include a period of “garden leave” or similar period). Participant acknowledges
and agrees that the Vesting Schedule may change prospectively in the event
Participant’s service status changes between full- and part-time status and/or
in the event Participant is on an approved leave of absence in accordance
Redfin’s policies relating to work schedules and vesting of awards or as
determined by the Committee. Participant acknowledges that the vesting of the
Shares pursuant to this Notice and Agreement is subject to Participant’s
continued Service. In case of any dispute as to whether termination of Service
has occurred, the Committee will have sole discretion to determine whether such
termination of Service has occurred and the effective date of such termination
(including whether Participant may still be considered to be providing services
while on an approved leave of absence).


39
        

--------------------------------------------------------------------------------




6.    Withholding Taxes.
(a)    Responsibility for Taxes. Participant acknowledges that, regardless of
any action taken by Redfin or, if different, a Parent, Subsidiary or Affiliate
employing or retaining Participant (the “Employer”), the ultimate liability for
all income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to Participant’s participation in the
Plan and legally applicable to Participant (“Tax-Related Items”), is and remains
Participant’s responsibility and may exceed the amount actually withheld by
Redfin or the Employer. Participant further acknowledges that Redfin and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the RSUs, including, but
not limited to, the grant, vesting or settlement of the RSUs and the subsequent
sale of Shares acquired pursuant to such settlement and the receipt of any
dividends; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the RSUs to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if Participant is subject to Tax-Related Items in more than one
jurisdiction, Participant acknowledges that Redfin and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction. PARTICIPANT SHOULD CONSULT A
TAX ADVISER APPROPRIATELY QUALIFIED IN THE COUNTRY OR COUNTRIES IN WHICH
PARTICIPANT RESIDES OR IS SUBJECT TO TAXATION BEFORE DISPOSING OF THE SHARES.
(b)    Withholding. Prior to any relevant taxable or tax withholding event, as
applicable, Participant agrees to make adequate arrangements satisfactory to
Redfin and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes Redfin and/or the Employer, or their respective agents,
at their discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following:
(i)
withholding from Participant’s wages or other cash compensation paid to
Participant by Redfin and/or the Employer; or

(ii)
withholding from proceeds of the sale of Shares acquired upon settlement of the
RSUs either through a voluntary sale or through a mandatory sale arranged by
Redfin (on Participant’s behalf pursuant to this authorization); or

(iii)
withholding in Shares to be issued upon settlement of the RSUs, provided Redfin
only withholds the number of Shares necessary to satisfy no more than the
maximum applicable statutory withholding amounts; or

(iv)
Participant’s payment of a cash amount (including by check representing readily
available funds or a wire transfer); or

(v)
any other arrangement approved by the Committee and permitted by applicable law;

all under such rules as may be established by the Committee and in compliance
with Redfin’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if
applicable; provided however, that if Participant is a Section 16 officer of
Redfin under the Exchange Act, then the Committee (as constituted in accordance
with Rule 16b-3 under the Exchange Act) will establish the method of withholding
from alternatives (i)-(v) above, and the Committee will establish the method
prior to the Tax-Related Items withholding event. Unless determined otherwise by
the Committee in advance of a Tax-Related Items withholding event, the method of
withholding for this RSU will be (iii) above.


40
        

--------------------------------------------------------------------------------




Depending on the withholding method, Redfin may withhold or account for
Tax-Related Items by considering applicable statutory withholding rates or other
applicable withholding rates, including up to maximum applicable rates, in which
case Participant will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Common Stock equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
Participant is deemed to have been issued the full number of Shares subject to
the vested RSUs, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items. The Fair Market Value of
these Shares, determined as of the effective date when taxes otherwise would
have been withheld in cash, will be applied as a credit against the Tax-Related
Items withholding.
Finally, Participant agrees to pay to Redfin or the Employer any amount of
Tax-Related Items that Redfin or the Employer may be required to withhold or
account for as a result of Participant’s participation in the Plan that cannot
be satisfied by the means previously described. Redfin may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if Participant fails
to comply with his or her obligations in connection with the Tax-Related Items.
7.    Nature of Grant. By accepting the RSUs, Participant acknowledges,
understands and agrees that:
(a)    the Plan is established voluntarily by Redfin, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by Redfin at
any time, to the extent permitted by the Plan;
(b)    the grant of the RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;
(c)    all decisions with respect to future RSU or other grants, if any, will be
at Redfin’s sole discretion;
(d)    the RSU grant and Participant’s participation in the Plan will not create
a right to employment or be interpreted as forming an employment or services
contract with Redfin, the Employer or any Parent or Subsidiary or Affiliate;
(e)    Participant is voluntarily participating in the Plan;
(f)    the RSUs and the Shares subject to the RSUs are not intended to replace
any pension rights or compensation;
(g)    the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(h)    the future value of the Shares underlying the RSUs is unknown,
indeterminable and cannot be predicted with certainty;
(i)    no claim or entitlement to compensation or damages will arise from
forfeiture of the RSUs resulting from Participant’s termination of Service (for
any reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any), and in consideration of the
grant of the RSUs to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any claim against Redfin,


41
        

--------------------------------------------------------------------------------




or any Parent or Subsidiary or Affiliate or the Employer, waives his or her
ability, if any, to bring any such claim, and releases Redfin, any Parent or
Subsidiary or Affiliate and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant will be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim;
(j)    unless otherwise provided in the Plan or by Redfin in its discretion, the
RSUs and the benefits evidenced by this Agreement do not create any entitlement
to have the RSUs or any such benefits transferred to, or assumed by, another
company nor to be exchanged, cashed out or substituted for, in connection with
any Corporate Transaction affecting the Shares; and
(k)    the following provisions apply only if Participant is providing services
outside the United States:
(i)
the RSUs and the Shares subject to the RSUs are not part of normal or expected
compensation or salary for any purpose;

(ii)
Participant acknowledges and agrees that neither Redfin, the Employer nor any
Parent or Subsidiary or Affiliate will be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the RSUs or of any amounts due to Participant
pursuant to the settlement of the RSUs or the subsequent sale of any Shares
acquired upon settlement.

8.    No Advice Regarding Grant. Redfin is not providing any tax, legal or
financial advice, nor is Redfin making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
9.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other RSU grant materials
by and among, as applicable, the Employer, Redfin and any Parent, Subsidiary or
Affiliate for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.
Participant understands that Redfin and the Employer may hold certain personal
information about Participant, including, but not limited to, Participant’s
name, home address, email address and telephone number, date of birth, social
insurance number, passport number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in Redfin,
details of all RSUs or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor
(“Data”), for the exclusive purpose of implementing, administering and managing
the Plan.
Participant understands that Data will be transferred to the stock plan service
provider as may be designated by Redfin from time to time or its affiliates or
such other stock plan service provider as may be selected by Redfin in the
future, which is assisting Redfin with the implementation, administration and
management of the Plan. Participant understands that the recipients of the Data
may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different


42
        

--------------------------------------------------------------------------------




data privacy laws and protections than Participant’s country. Participant
understands that if he or she resides outside the United States, he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting his or her local human resources representative. Participant
authorizes Redfin, the stock plan service provider as may be designated by
Redfin from time to time, and its affiliates, and any other possible recipients
which may assist Redfin (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan.
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan.
Participant understands that if he or she resides outside the United States, he
or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her employment status or service and career
with the Employer will not be adversely affected; the only adverse consequence
of refusing or withdrawing Participant’s consent is that Redfin would not be
able to grant Participant RSUs or other equity awards or administer or maintain
such awards. Therefore, Participant understands that refusing or withdrawing his
or her consent may affect Participant’s ability to participate in the Plan. For
more information on the consequences of Participant’s refusal to consent or
withdrawal of consent, Participant understands that he or she may contact his or
her local human resources representative.
10.    Language. If Participant has received this Agreement, or any other
document related to the RSU and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.
11.    Appendix. Notwithstanding any provisions in this Agreement, the RSU grant
will be subject to any special terms and conditions set forth in any Appendix to
this Agreement for Participant’s country. Moreover, if Participant relocates to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to Participant, to the extent Redfin determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons. The Appendix constitutes part of this Agreement.
12.    Imposition of Other Requirements. Redfin reserves the right to impose
other requirements on Participant’s participation in the Plan, on the RSUs and
on any Shares acquired under the Plan, to the extent Redfin determines it is
necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
13.    Acknowledgement. Redfin and Participant agree that the RSUs are granted
under and governed by the Notice, this Agreement and by the provisions of the
Plan (incorporated herein by reference). Participant: (a) acknowledges receipt
of a copy of the Plan and the Plan prospectus, (b) represents that Participant
has carefully read and is familiar with their provisions, and (c) hereby accepts
the RSUs subject to all of the terms and conditions set forth herein and those
set forth in the Plan and the Notice.
14.    Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the parties to this


43
        

--------------------------------------------------------------------------------




Agreement. The failure by either party to enforce any rights under this
Agreement will not be construed as a waiver of any rights of such party.
15.    Compliance with Laws and Regulations. The issuance of Shares and any
restriction on the sale of Shares will be subject to and conditioned upon
compliance by Redfin and Participant with all applicable state, federal and
local laws and regulations and with all applicable requirements of any stock
exchange or automated quotation system on which Redfin’s Common Stock may be
listed or quoted at the time of such issuance or transfer. Participant
understands that Redfin is under no obligation to register or qualify the Common
Stock with any state, federal or foreign securities commission or to seek
approval or clearance from any governmental authority for the issuance or sale
of the Shares. Further, Participant agrees that Redfin will have unilateral
authority to amend the Plan and this RSU Agreement without Participant’s consent
to the extent necessary to comply with securities or other laws applicable to
issuance of Shares. Finally, the Shares issued pursuant to this RSU Agreement
will be endorsed with appropriate legends, if any, determined by Redfin.
16.    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision will be excluded from this Agreement, (b) the balance of this
Agreement will be interpreted as if such provision were so excluded and (c) the
balance of this Agreement will be enforceable in accordance with its terms.
17.    Governing Law and Venue. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law.


Any and all disputes relating to, concerning or arising from this Agreement, or
relating to, concerning or arising from the relationship between the parties
evidenced by the Plan or this Agreement, will be brought and heard exclusively
in the United States District Court for the Western District of Washington or
the Superior Court of King County, Washington. Each of the parties hereby
represents and agrees that such party is subject to the personal jurisdiction of
said courts; hereby irrevocably consents to the jurisdiction of such courts in
any legal or equitable proceedings related to, concerning or arising from such
dispute, and waives, to the fullest extent permitted by law, any objection which
such party may now or hereafter have that the laying of the venue of any legal
or equitable proceedings related to, concerning or arising from such dispute
which is brought in such courts is improper or that such proceedings have been
brought in an inconvenient forum.
18.    No Rights as Employee, Director or Consultant. Nothing in this Agreement
will affect in any manner whatsoever the right or power of Redfin, or a Parent
or Subsidiary or Affiliate, to terminate Participant’s Service, for any reason,
with or without Cause.
19.    Consent to Electronic Delivery of All Plan Documents and Disclosures. By
Participant’s acceptance (whether in writing, electronically or otherwise) of
the Notice, Participant and Redfin agree that the RSUs are granted under and
governed by the terms and conditions of the Plan, the Notice and this Agreement.
Participant has reviewed the Plan, the Notice and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of the Plan, the
Notice and this Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and this Agreement. Participant
further agrees to notify Redfin upon any change in Participant’s


44
        

--------------------------------------------------------------------------------




residence address indicated on the Notice. By acceptance of the RSUs,
Participant agrees to participate in the Plan through an on-line or electronic
system established and maintained by Redfin or a third party designated by
Redfin and consents to the electronic delivery of the Notice, this Agreement,
the Plan, account statements, Plan prospectuses required by the U.S. Securities
and Exchange Commission, U.S. financial reports of Redfin, and all other
documents that Redfin is required to deliver to its security holders (including,
without limitation, annual reports and proxy statements) or other communications
or information related to the RSUs and current or future participation in the
Plan. Electronic delivery may include the delivery of a link to Redfin intranet
or the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at
Redfin’s discretion. Participant acknowledges that Participant may receive from
Redfin a paper copy of any documents delivered electronically at no cost if
Participant contacts Redfin by telephone, through a postal service or electronic
mail to Stock Administration. Participant further acknowledges that Participant
will be provided with a paper copy of any documents delivered electronically if
electronic delivery fails; similarly, Participant understands that Participant
must provide on request to Redfin or any designated third party a paper copy of
any documents delivered electronically if electronic delivery fails. Also,
Participant understands that Participant’s consent may be revoked or changed,
including any change in the electronic mail address to which documents are
delivered (if Participant has provided an electronic mail address), at any time
by notifying Redfin of such revised or revoked consent by telephone, postal
service or electronic mail to Stock Administration. Finally, Participant
understands that Participant is not required to consent to electronic delivery
if local laws prohibit such consent.
20.    Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that, depending on Participant’s country, Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect Participant’s
ability to acquire or sell the Shares or rights to Shares under the Plan during
such times as Participant is considered to have “inside information” regarding
Redfin (as defined by the laws in Participant’s country). Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Redfin insider trading policy.
Participant acknowledges that it is Participant’s responsibility to comply with
any applicable restrictions, and Participant is advised to speak to
Participant’s personal advisor on this matter.
21.    Code Section 409A. For purposes of this Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Internal Revenue
Code and the regulations thereunder (“Section 409A”). Notwithstanding anything
else provided herein, to the extent any payments provided under this RSU
Agreement in connection with Participant’s termination of employment constitute
deferred compensation subject to Section 409A, and Participant is deemed at the
time of such termination of employment to be a “specified employee” under
Section 409A, then such payment will not be made or commence until the earlier
of (i) the expiration of the six-month period measured from Participant’s
separation from service from Redfin or (ii) the date of Participant’s death
following such a separation from service; provided, however, that such deferral
will only be effected to the extent required to avoid adverse tax treatment to
Participant including, without limitation, the additional tax for which
Participant would otherwise be liable under Section 409A(a)(1)(B) in the absence
of such a deferral. To the extent any payment under this RSU Agreement may be
classified as a “short-term deferral” within the meaning of Section 409A, such
payment will be deemed a short-term deferral, even if it may also qualify for an
exemption from Section 409A under another provision of Section 409A. Payments
pursuant to this section are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
22.    Award Subject to Redfin Clawback or Recoupment. To the extent permitted
by applicable law, the RSUs will be subject to clawback or recoupment pursuant
to any compensation clawback or recoupment


45
        

--------------------------------------------------------------------------------




policy adopted by the Board or required by law during the term of Participant’s
employment or other Service that is applicable to Participant. In addition to
any other remedies available under such policy and applicable law, Redfin may
require the cancellation of Participant’s RSUs (whether vested or unvested) and
the recoupment of any gains realized with respect to Participant’s RSUs.
BY ACCEPTING THIS AWARD OF RSUS, PARTICIPANT AGREES TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.
















































































APPENDIX


None






46
        